 

Exhibit 10.3

 

EXHIBIT “C”

 

MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS

AND SECURITY AGREEMENT

 

Mortgage, Assignment of Leases and Rents and Security Agreement dated as of the
8th day of May, 2020 (“Mortgage”) given by Renaissance Equity Holdings LLC A,
Renaissance Equity Holdings LLC B, Renaissance Equity Holdings LLC C,
Renaissance Equity Holdings LLC D, Renaissance Equity Holdings LLC E,
Renaissance Equity Holdings LLC F, and Renaissance Equity Holdings LLC G, each a
New York limited liability company, and each with a principal place of business
at 4611 12th Avenue, Suite 1L, Brooklyn, New York 11219 (individually and
collectively, “Borrower” or “Mortgagor”), to New York Community Bank, a New York
banking corporation, with a place of business at NYCB Plaza, 102 Duffy Avenue -
3rd Floor, Hicksville, New York 11801 (“Lender” or “Mortgagee”).

 

Preliminary Statements. Reference is made to the loan of even date herewith in
the sum of Three Hundred Twenty Nine Million and 00/100 Dollars
(US $329,000,000.00), lawful money of the United States made by Lender to
Borrower ("Loan"), to be paid with interest thereon, evidenced by the
$329,000,000.00 Amended and Restated Mortgage Note dated as of May 8, 2020 made
by Borrower and payable to Lender (as the same may be amended, renewed or
restated, the "Note").

 

Article 1 - Grant

 

Section 1.1     Property.

 

Borrower hereby irrevocably mortgages, grants, bargains, sells, pledges, sets
over, assigns, warrants, transfers and conveys to Lender, and grants a security
interest to Lender in, all of the following property, rights, interests and
estates now owned or hereafter created, acquired by Borrower or accruing in
Borrower’s favor (collectively, the “Property” or the “Mortgaged Property”):

 

(1)     Land. All of the estate, right, title and interest of Borrower in and to
that certain parcel of real property described in Schedule A annexed hereto and
made a part of this Mortgage (“Land”),

 

(2)     Improvements. All structures, buildings and improvements, including
additions, enlargements, extensions, utility services and hook-ups,
modifications, repairs, and replacements, of every kind and description now or
any time hereafter located or placed on the Land (“Improvements”),

 

Page 1

--------------------------------------------------------------------------------

 

 

(3)     Fixtures. All fixtures now or hereafter attached to the Land or
Improvements, including all plumbing, heating, air conditioning, lighting,
ventilating, refrigerating, disposal and incinerating equipment and all other
engines, boilers, dynamos, elevators and tanks (“Fixtures”),

 

(4)     Other Property Rights. All other rights and interests on, under, above
or related to the Land and/or Improvements and/or Fixtures, including all
appurtenances, easements, rights of way or uses, strips and gores of land,
vaults, streets, ways, alleys, passages, sewer rights and all water, ditch,
well, reservoir and drainage rights, mineral rights, air rights and development
rights, and all land lying in the bed of any street, road or avenue, in front of
or adjoining the Land to the center thereof, or which hereafter shall in any way
belong, relate or be appurtenant thereto and all minerals, crops, timber, trees,
shrubs, flowers and landscaping features now or hereafter located on, under or
above the Land (“Other Property Rights”),

 

(5)     Real Property Rights. All real property rights, whether at law or in
equity, in possession or in expectancy, including all estates, rights, titles,
interests, franchises, privileges, licenses, liberties, servitudes, tenements,
hereditaments and appurtenances, reversions and remainders, rents, issues,
profits and revenue in any way belonging, relating or appertaining to any
interests mortgaged hereby including the Land, Improvements, Personal Property,
Fixtures and/or Other Property Rights or any part thereof (“Real Property
Rights”),

 

(6)     Personal Property. All personalty including, all furniture, furnishings,
goods, equipment, inventory or personal property now or at any time located on,
attached to or used in and about the Improvements or in connection with
operation of the Improvements, or in connection with activity conducted at the
Real Estate, including all machines, engines, boilers, furnaces, fuel oil, coal,
motors, dynamos, elevators, tanks, cabinets, awnings, screens, shades, blinds,
carpets, draperies and all appliances, plumbing, gas, electric, electric light,
heating, air conditioning, lighting, ventilating, refrigerating, disposal,
incinerating equipment, vacuum cleaning systems, sprinkler systems and other
fire preventing or extinguishing equipment and materials, stoves, ranges,
refrigerators, washing machines, clothes dryers, dishwashers, refuse compactors,
saunas and all building materials and equipment hereafter situated on or about
the Real Estate and all warranties and guaranties relating thereto, and all
additions thereto and substitutions and replacements thereof (“Personal
Property”),

 

(7)     Permits and Approvals. All permits and approvals including all water
taps, sewer taps, certificates of occupancy, certificates of completion,
permits, Governmental Approvals, licenses, authorizations, variances,
franchises, certificates, consents, approvals and other permits, rights and
privileges now or hereafter obtained in connection with the Real Estate or the
Improvements (“Permits”),

 

Page 2

--------------------------------------------------------------------------------

 

 

(8)     Leases and Rents. All leases and rents including oil, gas and mineral
leases, subleases, occupancies, tenancies, lettings, concessions, licenses and
occupancy agreements and all agreements of every kind relating to the use,
enjoyment or occupancy of all or any part of the Real Estate, whether written or
oral, now or hereafter entered into whether before or after the filing by or
against Borrower of any petition for relief under the United States Bankruptcy
Code, 11 USC sec. 101, et seq., with any tenant, subtenant, lessee, licensee,
occupant or other party (“Tenants”), all as amended or modified from time to
time (the “Leases”) and all rents, royalties, issues, deposits, profits,
revenue, income and other benefits of the assets specified in this definition of
“Property”, including all amounts payable and all rights and benefits accruing
to Borrower under the Leases or under any other contract or agreement including
housing assistance payment contracts and all such similar contracts (“HAP
Contract”) issued by or entered into by any Person including a Governmental
Authority (all of the foregoing, collectively, the “Rents”) and all guarantees
of, letters of credit covering, and cash or securities deposited to secure
performance by the Tenants of their obligations under any Lease, whether said
guaranties, letters of credit, cash or securities are to be held until the
expiration of the term of the applicable Lease or applied to one or more of the
installments of Rent coming due prior to the expiration of said term (“Tenant
Security”),

 

(9)     Reserves. All cash funds, deposit accounts and other rights and evidence
of rights to cash, now or hereafter created or held by Lender pursuant to this
Mortgage or any other Loan Document (“Reserves”),

 

(10)     Property Agreements. All contracts and agreements entered into covering
or related to the use, operation, maintenance, repair, restoration or management
of any or all of the Real Estate and all revenue, income and other benefits
thereof, including all track agreements, easement agreements, access agreements,
developer’s or utility agreements, management agreements, service contracts,
maintenance contracts, equipment leases, personal property leases and contracts
or documents relating to construction on any part of the Real Estate (including
plans, drawings, surveys, tests, reports, bonds, Governmental Approvals,
architectural renderings, models, specifications, studies and data now or
hereafter relating to the Real Estate) (“Property Agreements”),

 

(11)     Utility Deposits. All deposits given to any public or private utility
with respect to utility services furnished to all or any part of the Real
Estate,

 

(12)     General Intangibles. All funds, accounts, instruments, accounts
receivable, documents, causes of action, claims, general intangibles including
trademarks, trade names, service marks and symbols now or hereafter used in
connection with any part of the Real Estate, all names by which the Real Estate
may be operated or known, all rights to carry on business under such names and
all rights, interest and privileges which Borrower has or may have as developer
or declarant under any covenants, restrictions or declarations now or hereafter
arising from or by virtue of any transactions related to the Real Estate,

 

(13)      Building Materials and Plans. All building materials, supplies and
equipment placed in, on or used in conjunction with the Real Estate,

 

Page 3

--------------------------------------------------------------------------------

 

 

(14)     Insurance. All right, title and interest of Borrower in any insurance
policies or binders now or hereafter relating to the Property (including title
insurance policies and policies of Required Insurance), including any unearned
premiums thereon and Borrower’s interest in and to all proceeds of any such
insurance policies including the right to collect and receive such proceeds,

 

(15)     Condemnation. All right, title and interest of Borrower in and to any
and all awards, damages, payment or other compensation, and any and all claims
therefor and rights thereto, which may result from taking or injury by virtue of
the exercise of the power of condemnation or eminent domain to all or any
portion of the Property,

 

(16)     Books and Records. All Books and Records relating to or used in
connection with the “Property” including those specified in Article 10,

 

(17)     Bonds. All right, title and interest of Borrower under completion
bonds, performance bonds, payment bonds and other similar bonds and surety
agreements and arrangements related to the Property or any party thereof,

 

(18)     Tax Certiorari. All refunds, rebates or credits in connection with
reduction in Real Property Taxes charged or assessed against the Property
including those as a result of tax certiorari proceedings, tax protests, tax
reduction applications and similar proceedings,

 

(19)     Causes of Action. All causes of action and claims, including all causes
of action or claims arising in tort, by contract, by fraud or by concealment of
material fact, against any Person for damages or injury to the Property
including those in connection with any transactions financed in whole or in part
with proceeds of the Note (“Cause of Action”) and the right, in the name and on
behalf of Borrower, to appear in and defend any action or proceeding brought
with respect to the Property and to commence any action or proceeding to protect
the interest of Lender in the Property,

 

(20) Additions and Proceeds. All additions, accessions, replacements,
substitutions, proceeds and products of the Property, and

 

(21)     Other Rights. All other greater, lesser or equal rights and interests
of every nature in the Property or in the possession or use of the Property
including any income therefrom.

 

Section 1.2     Mortgage and Fixture Filing.

 

Borrower and Lender agree that (1) this Mortgage is both a real property
mortgage and a “security agreement” within the meaning of the applicable Uniform
Commercial Code, and (2) this Mortgage constitutes a “fixture filing” for
purposes of the applicable Uniform Commercial Code.

 

Page 4

--------------------------------------------------------------------------------

 

 

Section 1.3     Secured Obligations.

 

This Mortgage and the grants, assignments and transfers made in respect of the
Property secure the payment of all amounts due and owing or to come due under
any of the Loan Documents (“Secured Obligations”) including: (1) the
Indebtedness, (2) all interest, including default interest, all fees, including
all exit fees, all charges and other payment obligations under this Mortgage and
the other Loan Documents, including yield maintenance payments and prepayment
premiums, (3) payment and performance of all obligations of Borrower under this
Mortgage and each of the other Loan Documents, (4) all sums advanced pursuant to
this Mortgage or any other Loan Document, including those advanced to protect
and preserve the Property and the Lien created by this Mortgage and (5) all
fees, costs, charges and expenses incurred by Lender that Borrower is required
to pay to Lender in accordance with the terms of this Mortgage or any other Loan
Document including those specified in Section 15.3(H).

 

Article 2 - Definitions

 

Section 2.1     Definitions.

 

For purposes of this Mortgage the following terms have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, or is controlled by, shares control with or is under
common control with such Person. The term “control” means the possession,
directly or indirectly, of the power to cause or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Affiliated Manager” has the meaning specified in “Event of Default Definitions”
(Section 12.1).

 

“Assignment of Leases and Rents” has the meaning specified in “Assignment of
Leases and Rents” (Section 5.4).

 

"Bankruptcy Event" means any one or more of the following: (i) the commencement
of a voluntary case under one or more of the Insolvency Laws; (ii) a Person is
not able to or admits in writing that it is unable to pay such Person’s debts
generally as they mature; (iii) the making of a general assignment for the
benefit of creditors; (iv) a Person becomes insolvent; (v) an involuntary case
under one or more Insolvency Laws; (vi) the petition or application for the
appointment of, or the appointment of a receiver, liquidator, custodian,
sequestrator, trustee or other similar officer who exercises or attempts to
exercise control over a Person or any of the assets of a Person provided that
any proceeding or case under subsection (v) or (vi), immediately above, is not
dismissed within 45 days after filing.

 

“Books and Records” has the meaning specified in “Books and Records” Section
1.1(16)).

 

Page 5

--------------------------------------------------------------------------------

 

 

“Borrower” means the Borrower described on page 1 of this Mortgage.

 

“Business Interruption Insurance Deductible” means an amount not to exceed
$20,000.00.

 

“Casualty” means any casualty, damage, injury, destruction or loss occurring to
all or any part of the Property.

 

“Casualty Insurance Deductible” means $20,000.00.

 

“Casualty Insurance Proceeds” means all insurance proceeds which Borrower is
entitled to receive or which are payable or due or to come due under any
insurance policy as a result of a Casualty, pursuant to the Required Insurance.

 

“Condemnation” has the meaning specified as “Condemnation Definitions” (Section
7.1).

 

“Default” means any of the events specified in “Events of Default” (Section
12.2), whether or not any requirement for the giving of notice, the lapse of
time, or both, or any other condition, has been satisfied.

 

“DSCR” means Debt Service Coverage Ratio which is the ratio as determined by the
Lender of Net Operating Income to the annual principal and interest payable on
the Loan.

 

“Environmental Laws” has the meaning specified in “Environmental Definitions”
(Section 8.1).

 

“Escrow Fund” has the meaning specified in “Escrow Fund” (Section 4.7).

 

“Event of Default” has the meaning specified in “Events of Default” (Section
12.2).

 

“Fixtures” has the meaning specified in “Fixtures” (Section 1.1(3)).

 

"Governmental Approvals" means any authorization, consent, or approval of any
Governmental Authority including any license, permit, or certification issued
by, or any exemption of, registration or filing with, or report or notice to,
any Governmental Authority.

 

“Governmental Authority” means any nation or national government including the
federal government of the United States of America, any state or state
government, any municipality or municipal government, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any other subdivision, council, department, branch
or agency of any of the foregoing.

 

Page 6

--------------------------------------------------------------------------------

 

 

“Guarantor” means Clipper Realty Inc., a Maryland corporation, and each other
Person that guarantees payment or performance of all or any part of the Secured
Obligations.

 

“Guaranty” means each guaranty executed by a Guarantor.

 

“Hazardous Materials” has the meaning specified in “Environmental Definitions”
(Section 8.1).

 

“Improvements” has the meaning specified in “Improvements” (Section 1.1(2)).

 

“Indemnified Parties” has the meaning specified in “Environmental Definitions”
(Section 8.1).

 

“Indemnitor” means Renaissance Equity Holdings LLC A, Renaissance Equity
Holdings LLC B, Renaissance Equity Holdings LLC C, Renaissance Equity Holdings
LLC D, Renaissance Equity Holdings LLC E, Renaissance Equity Holdings LLC F,
Renaissance Equity Holdings LLC G, each a New York limited liability company,
Clipper Realty Inc., a Maryland corporation, and each other Person that
indemnifies Lender in connection with the Loan, the Property or any matter
concerning and/or relating to the Loan including any of the Secured Obligations.

 

“Indemnity Agreement” means each agreement executed by an Indemnitor pursuant to
which such Indemnitor provides an indemnity, whether environmental or otherwise.

 

"Insolvency Laws" means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., together with any other federal or state law affecting debtor and creditor
rights or relating to the bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or similar proceeding or any
proceeding (civil or criminal) under which assets are subject to levy,
attachment, sequestration, seizure, forfeiture or divestiture.

 

“Investors” has the meaning specified in “Dissemination of Information” (Section
14.3).

 

“Land” has the meaning specified in “Land” (Section 1.1(1)).

 

“Laws” means any present or future domestic or foreign, national, federal,
state, provincial, local or municipal statute, law, rule, regulation, ordinance,
order, code, decree, policy, requirement or rule of common law, now or hereafter
in effect, in each case as amended, and any judicial or administrative
interpretation thereof by a Governmental Authority or otherwise, including any
judicial or administrative order, decree (including a consent decree or consent
order), judgment or agreement with any Governmental Authority, and all permits,
licenses, approvals and authorizations issued by any Governmental Authority, and
including parking, zoning, building, subdivision and land use Laws.

 

“Leases” has the meaning specified in “Leases and Rents” (Section 1.1(8)).

 

Page 7

--------------------------------------------------------------------------------

 

 

“Lender” means New York Community Bank, the Lender described on page 1 of this
Mortgage.

 

“Lender’s Title Policy” has the meaning set forth in Section 3.1(4).

 

“License to Collect Rents” has the meaning specified in “Assignment of Leases
and Rents” (Section 5.4).

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
otherwise) or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever, including
any conditional sale or other title retention agreement, any financing lease
having substantially the same economic effect as any of the foregoing and the
filing of any financing statement under the Uniform Commercial Code or
comparable Law of any jurisdiction to evidence any of the foregoing.

 

“Loan Documents” means the Note, this Mortgage and each other document and
agreement executed or delivered in connection with the Loan, the Note or this
Mortgage.

 

“Losses” has the meaning specified in “Environmental Definitions” (Section 8.1).

 

“LTV” means Loan to Value ratio, as determined by the Lender, of the then
current unpaid principal balance of the Loan to the lesser of (i) the purchase
price of the Real Estate (if purchased in the past twelve months) or (ii) the
value of the Real Estate as established by a current appraisal acceptable to the
Lender.

 

“Mortgage” means this Mortgage, Assignment of Leases and Rents and Security
Agreement.

 

“Mortgage Amount” means $329,000,000.00.

 

“Net Operating Income” shall mean the actual income generated by the Property
based upon a then current rent roll (annualized) of the Real Estate less the
greater of (i) the actual expenses of the Real Estate or (ii) the expenses set
forth in a then current appraisal of the Real Estate acceptable to the Lender.

 

“Note” has the meaning specified in the Preliminary Statements.

 

“Obligated Party” has the meaning specified in “Event of Default Definitions”
(Section 12.1).

 

“Other Property Rights” has the meaning specified in “Other Property Rights”
(Section 1.1(4)).

 

Page 8

--------------------------------------------------------------------------------

 

 

“Organizational Documents” has the meaning specified in “Single Purpose Entity
Definitions” (Section 9.1).

 

“Participations” has the meaning specified in “Transfer of Loan” (Section 14.1).

 

“Permits” has the meaning specified in “Permits and Approvals” (Section 1.1(7)).

 

“Permitted Liens” means (1), as of the date hereof, Liens for Real Property
Taxes not yet due and payable, (2), subsequent to the date hereof, Liens for
Real Property Taxes as to which Lender has sufficient funds in the Escrow Fund
to pay and discharge and (3) exceptions shown in the title insurance policy
insuring the Lien of this Mortgage.

 

“Person” means an individual, partnership (including a limited liability
partnership), corporation, limited liability company, business trust, joint
stock company, trust, unincorporated association, joint venture,
tenancy-in-common arrangement, Governmental Authority or other entity of
whatever nature.

 

“Personal Property” has the meaning specified in “Personal Property” (Section
1.1(6).

 

“Power of Sale” means any Law which permits the holder of this Mortgage to
foreclose this Mortgage by power of sale and/or to sell any portion of the
Property through either judicial or non-judicial means or at a judicial or
non-judicial sale. If the Property is located in the State of New York, the
meaning of such term shall also include the power to sell pursuant Article 14 of
the Real Property Actions and Proceeding Law of New York and similar Laws.

 

“Principal of the Borrower” means (i) any member, shareholder or partner of the
Borrower, (ii) any other owner of an equity interest in Borrower, (iii) any
member, shareholder, partner or equity owner of any entity which either directly
or indirectly through any other entity(ies) has an equity interest in Borrower
and/or (iv) any member, shareholder, partner or equity owner of any such other
entity(ies).

 

“Prohibited Transfer” has the meaning specified in “Event of Default
Definitions” (Section 12.1).

 

“Property” has the meaning specified in “Property” (Section 1.1).

 

“Property Agreements” has the meaning specified in “Property Agreements”
(Section 1.1(10)).

 

“Real Estate” means the Land, the Improvements, the Fixtures, the Other Property
Rights and the Real Property Rights.

 

“Real Property Rights” has the meaning specified in “Real Property Rights”
(Section 1.1(5)).

 

Page 9

--------------------------------------------------------------------------------

 

 

“Real Property Taxes” has the meaning specified in “Escrow Fund” (Section 4.7).

 

“Release” has the meaning specified in “Environmental Definitions”
(Section 8.1).

 

“Remedial Work” has the meaning specified in “Environmental Definitions”
(Section 8.1).

 

“Rents” has the meaning specified in “Leases and Rents” (Section 1.1(8)).

 

“Replacement” has the meaning specified in “Application of Condemnation
Proceeds” (Section 7.5).

 

“Required Insurance” has the meaning specified in “Maintenance of Insurance”
(Section 6.3).

 

“Reserves” has the meaning specified in “Reserves” (Section 1.1(9)).

 

"Restoration" has the meaning specified in "Application of Insurance Proceeds"
(Section 6.12).

 

“Restricted Parties” has the meaning specified in “Event of Default Definitions”
(Section 12.1).

 

“Restrictive Covenants” has the meaning specified in “Compliance with Laws,
Permits and Restrictive Covenants” (Section 4.1(4)).

 

“Sale or Encumbrance” means a voluntary or involuntary transfer or conveyance of
a legal or beneficial right, title or interest, whether by sale, lease,
assignment, grant of options, right of first refusal, gift, donation, operation
of law, or otherwise, or the granting, creation, incurrence, assumption or
existence of a Lien or the entering into any agreement to do any of the
foregoing.

 

“Secured Obligations” has the meaning specified in “Secured Obligations”
(Section 1.3).

 

“Securities” has the meaning specified in “Transfer of Loan” (Section 14.1).

 

“Tenant” has the meaning specified in “Leases and Rents” (Section 1.1(8)).

 

“Tenant Security” has the meaning specified in “Leases and Rents”
(Section 1.1(8)).

 

“UCC Collateral” has the meaning specified in “Remedies Under the UCC”
(Section 13.1(10)).

 

Page 10

--------------------------------------------------------------------------------

 

 

“Umbrella Liability Coverage Amount” means umbrella liability insurance in a
coverage amount of at least $5,000,000.00 per occurrence.

 

Section 2.2     Rules of Interpretation.

 

When used in this Mortgage: (1) “or” is not exclusive, (2) any pronouns used
shall include the corresponding masculine, feminine and neuter form, (3) a
reference to a Law includes any amendment or modification of such Law, (4) terms
defined in the singular have the same meaning when used in the plural and vice
versa, (5) a reference to an agreement, instrument or document includes any
amendment or modification of such agreement, instrument or document, to the
extent and provided that such amendment or modification is in accordance with
the terms of such agreement, instrument or document and is permitted under the
Loan Documents and (6) the word “including” means “including, but not limited
to,”. Capitalized terms have the meanings specified in “Definitions” (Article 2)
or as elsewhere defined herein or in the Loan Documents. Terms which are defined
in the Note and which are used herein shall have the meanings ascribed to them
in the Note. The term “Borrower” shall also mean “Mortgagor” and the term
“Lender” shall also mean “Mortgagee”.

 

Article 3 - Mortgage Lien and Security Interest

 

Section 3.1     Representations and Warranties.

 

Borrower represents and warrants to Lender as follows:

 

(1)     Name of Borrower. The exact legal name of Borrower is the name specified
on page 1 of this Mortgage. Borrower has not been known by any other name during
the ten (10) years prior to the date of this Mortgage.

 

(2)     Jurisdiction of Formation of Borrower. Borrower is formed under the laws
of the State of New York.

 

(3)     Location for Filing of Financing Statement. With respect to any item of
Property that is personal property in which a security interest can be perfected
by the filing of a UCC financing statement, the filing of such a statement with
the Secretary of State of New York and the Register’s Office of the City of New
York, County of Kings, will perfect the security interest of Lender in such
Property.

 

(4)     No Restrictions on Property. Other than as expressly set forth in the
mortgagee title policy delivered to and insuring the Lender in connection with
the origination of the Loan “Lender’s Title Policy”), to the best of Borrower’s
knowledge, none of the Property is subject to a restriction that prohibits,
restricts or limits (a) the grant of a Lien in such Property, (b) the perfection
of the Lien granted by this Mortgage (including the priority of such Lien), or
(c) the exercise by Lender of its rights, remedies and powers under this
Mortgage or otherwise.

 

Page 11

--------------------------------------------------------------------------------

 

 

(5)     Lien and Claims. This Mortgage creates a valid Lien in the Property and
such Lien secures the payment and performance of all Secured Obligations. The
Lien of this Mortgage on the Property is a first priority Lien. Borrower owns
the Property free and clear of all Liens, including mechanic’s or similar Liens,
except for Permitted Liens.

 

Section 3.2     Filing of Financing Statement.

 

Borrower hereby authorizes Lender or its designee at any time and from time to
time, to file financing statements and amendments covering the Property in such
jurisdictions as Lender may deem necessary or desirable to perfect the Lien
granted by Borrower under this Mortgage.

 

Section 3.3     Actions to Perfect Security Interest.

 

Borrower agrees that from time to time, it will promptly execute and deliver all
instruments and documents, and take all actions, that may be necessary, or that
Lender may reasonably request or deem desirable, for the attachment, perfection
and maintenance of the priority, of the Lien of this Mortgage on any and all of
the Property or to enable Lender to exercise and enforce any and all of its
rights, powers and remedies under this Mortgage or otherwise with respect to any
and all of the Property.

 

Section 3.4     Change of Name, Etc.

 

Borrower agrees not to change its name or jurisdiction of formation. Borrower
agrees not to change its principal place of business without giving Lender at
least thirty (30) days’ prior notice.

 

Section 3.5     Reporting Requirements.

 

Borrower will immediately notify Lender if (1) any claim, including any
attachment, levy, execution or other legal process, is made against any or all
of the Property, or (2) any representation and warranty included in this
Mortgage would no longer be true if made on such date. Borrower will furnish to
Lender from time to time statements and schedules further identifying and
describing the Property and such other reports in connection with such Property
as Lender may request, all in detail as reasonably required by Lender.

 

Article 4 - Property

 

Section 4.1     Representations and Warranties.

 

Borrower represents and warrants that:

 

(1)     Title. Borrower has good, valid, subsisting, insurable and marketable
title to the Real Estate in fee simple and good and marketable title to the rest
of the Property, in each case free and clear of all Liens other than Permitted
Liens. The Permitted Liens do not (a) interfere with the use or operation of all
or any portion of the Property or (b) adversely affect the value of any or all
of the Property. All Real Property Taxes due and owing as of the date of this
Mortgage have been paid as of the date when due.

 

Page 12

--------------------------------------------------------------------------------

 

 

(2)     No Agreements to Transfer the Property. Other than as expressly set
forth in Lender’s Title Policy, none of the Property is subject to any agreement
which provides for the conveyance of any right, title or interest in such
Property, whether through a Sale or Encumbrance, other than the Leases and, with
respect to Leases, same contain no option(s) to purchase all or any portion of
the Property and contain only those rights which (a) are usually and routinely
found in favor of tenants and (b) were made in Borrower’s ordinary course of
business.

 

(3)     Condition of the Property. Other than as set forth in any engineering or
other reports obtained by Lender, and to the best of Borrower’s knowledge, the
Improvements and Fixtures are structurally sound, in good repair and free of
patent or latent defects in materials and workmanship, and all major building
systems located within the Improvements, including the heating, air
conditioning, electrical and plumbing systems, are in good working order and
condition and to the Borrower’s knowledge, the Personal Property is in good
repair and free of patent or latent defects in materials and workmanship. The
Property is free from damage caused by a Casualty.

 

(4)     Compliance with Laws, Permits and Restrictive Covenants. Other than as
set forth in the title report provided to Lender in connection with this Loan,
each item of Property is in compliance with all applicable Laws. Borrower
possesses and is in compliance with all Permits required for the ownership and
operation of the Property. Other than as set forth in the title report provided
to Lender in connection with this Loan, the Property is in compliance with each
condition, easement, right-of-way, covenant or restriction affecting the
Property (“Restrictive Covenants”). To the Borrower’s knowledge, if there is a
Casualty, the damaged Improvements can legally be reconstructed to their
condition prior to such Casualty without violating any Law and without the
necessity of obtaining any variances or special permits. Except as disclosed in
the title report of Madison Title Agency LLC provided to Lender in connection
with this loan, the use of the Property is in conformity with the certificate of
occupancy presently issued for the Property. Neither the zoning nor any other
right to construct, use or operate the Property is in any way dependent upon or
related to any other property.

 

(5)     Encroachment. Other than as expressly set forth in Lender’s Title
Policy, none of the Improvements lies outside of the boundaries or building
restriction lines of the Land or Improvements and no buildings or other
improvements located on adjoining properties encroach upon or encumber the
Property. Other than Permitted Liens, there are no easements or other
encumbrances upon the Property which encroach upon any of the Improvements so as
to affect the value or marketability of the Property.

 

(6)     Litigation. There is no action, suit or proceeding pending or, to the
knowledge of Borrower, threatened against or affecting the Property which would
have a material effect upon the Property or the zoning of the Property.

 

Page 13

--------------------------------------------------------------------------------

 

 

(7)     Property Agreements. Borrower has entered into each Property Agreement
required for the ownership, operation and maintenance of the Property. Borrower
represents that (a) each Property Agreement is in full force and effect, (b) no
party to any such Agreement has failed to perform any material obligation under
any such Agreement, and (c) there are no outstanding defaults under any such
Agreement. Borrower represents that (a) no offset or any right of offset exists
with respect to continued contributions to be made by any party to any Property
Agreement, (b) no exclusions or restrictions on the use, operation, management
of, or construction on the Property, including non-compete agreements, exists in
any Property Agreement, and (c) no party to any Property Agreement has given
notice of a breach or default under any such Agreement.

 

(8)     Utility Services. All utility services, including electricity, power,
gas, oil, water, telephone, and sanitary sewer service, necessary for the use
and operation of the Property are available to the Property. All such utility
services are located either in the public right-of-way abutting the Property or
in recorded easements serving the Property.

 

(9)     Access to and Use of Property. All streets, roads, highways, bridges and
waterways necessary for access to, and full use, occupancy, operation and
disposition of the Land and the Improvements are completed, are dedicated to and
accepted by all appropriate Governmental Authorities and are open and available
to the Land and the Improvements without further condition or cost to Borrower.

 

(10)     Flood Zone or Wetlands. None of the Land consists of, or is classified
as, wetlands, tidelands or swamp or overflow lands and none of the Land is
located in an area identified by the Federal Emergency Management Agency as an
area having special flood hazards.

 

(11)     Tax Parcel. The Land is taxed separately without regard to any other
real estate and constitutes seven (7) legally subdivided lots under all
applicable Law (or, if not subdivided, no subdivision or platting of the
Property is required under applicable Law), and for all purposes may be dealt
with as an independent parcel in connection with any Sale or Encumbrance of such
Land.

 

(12)     Commercial Property. There is no homestead right or any other similar
right or exemption available to Borrower affecting the Property.

 

(13)     Assessments. There are no pending or, to Borrower’s knowledge, proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.

 

(14)     Use of Property. The Property consists of fifty nine (59) separate six
(6) story buildings and is used exclusively as a multi-family, rental property.

 

Page 14

--------------------------------------------------------------------------------

 

 

(15)     Filing and Recording Taxes. All transfer taxes, recording taxes, deed
stamps, intangible taxes or other amounts in the nature of transfer taxes
required to be paid under applicable Law in connection with the transfer of the
Property to Borrower have been paid or are being paid simultaneously herewith.
All mortgage, mortgage recording, stamp, intangible or other similar taxes
required to be paid under applicable Law in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of any of
the Loan Documents, including this Mortgage, have been paid or are being paid
simultaneously herewith. All Real Property Taxes and governmental assessments
due and owing in respect of the Property have been paid, or an escrow of funds
in an amount sufficient to cover such payments has been established pursuant to
this Mortgage or are insured against by the applicable title insurance policy.

 

Section 4.2     Covenants with Respect to the Property.

 

Borrower covenants and agrees:

 

(1)     Ownership of Property. Borrower shall at all times maintain good,
indefeasible and marketable title in fee simple to the Real Estate and good and
marketable title to the rest of the Property, subject only to Permitted Liens.
Borrower agrees to take all actions required to defend and preserve all of its
right, title and interest in the Property and the rights granted pursuant to
this Mortgage. Borrower will not create, incur, assume or suffer to exist any
Lien upon or with respect to any or all of the Property, except Permitted Liens.
Any Sale or Encumbrance of the Property in violation of this Mortgage is null
and void and of no force and effect.

 

(2)     Maintenance of Property and Mechanics’ Liens. Borrower shall maintain or
cause to be maintained all of the Improvements, Fixtures and Personal Property
in good and safe condition and shall maintain same in good rentable condition at
all times, whether or not occupied. Borrower shall not commit or suffer any
waste of all or any part of the Improvements, Fixtures or Personal Property.
Neither the value of the Property nor the Lien hereof will be diminished or
impaired in any way by any act or omission of the Borrower or any successor in
interest thereto and Borrower will not do or permit to be done to, in, upon or
about the Property, that may in any way impair the value thereof or weaken,
diminish or impair the Property. Borrower shall promptly repair, restore,
replace or rebuild any part of the Property damaged or destroyed. All such
repairs shall be on a basis consistent with the operation and maintenance of
well maintained commercial properties comparable in type and location to the
Property and in compliance with prudent industry practice and all applicable
Laws. Lender may make whatever advances it deems necessary as a result of
Borrower's Default and/or in order to preserve and protect the Property. Nothing
contained herein shall preclude Borrower from defending in good faith any such
bills or costs. Borrower will promptly pay when due all bills and costs for
labor, materials, utilities and all other services incurred in connection with
or rendered to the Property and any other claims or charges which, if unpaid,
could result in or permit the creation of a Lien on all or any part of the
Property. Borrower will not permit any drilling or exploration for an
extraction, removal or production of any minerals from the surface or subsurface
of the Land.

 

Page 15

--------------------------------------------------------------------------------

 

 

(3)     Changes to Property. Borrower shall not (1) abandon the Property or
leave the Property unprotected or deserted, (2) change the use of the Property
for which all or any part of the Property was intended at the time this Mortgage
was executed, (3) make any structural alterations to the Property without (a)
Lender’s prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned, and, (b) in the case of adding apartment units
to the Property, satisfying those certain conditions as more particularly set
forth in Section D of the Rider to Mortgage attached to this Mortgage, (4)
demolish, remove or structurally alter the Improvements or Fixtures, or (5)
remove or alter any of the Fixtures or Personal Property from the Property,
unless such Fixture or Personal Property is obsolete and of no further utility
in operating the Property or such Fixture or Personal Property is replaced by an
item of equal or better suitability and value and such replacement item is owned
by Borrower free and clear of any Liens other than Permitted Liens.

 

(4)     Changes Affecting the Real Estate. Borrower shall not (1) cause or
permit any partition of the Property, (2) initiate, join in or acquiesce in, or
consent to, any change in the zoning classification (including any variance
under any existing zoning ordinance applicable to the Property), Restrictive
Covenant, zoning Law or other public or private restriction, limiting or
defining the uses which may be made of all or any part of the Property, except
Borrower shall be permitted to apply to the appropriate agencies of the City of
New York for up-zoning to increase the Floor Area Ratio (FAR) for the Property
in connection with the Apartment Development at the Property, (3) permit the use
of the Property to become a non-conforming use under applicable zoning Laws, (4)
file any subdivision or parcel map affecting the Property, (5) amend, modify or
consent to any easement or Restrictive Covenant, pertaining to the Property, or
(6) take any steps to convert the Property, or any portion thereof, to a or
cooperative form of ownership, or a condominium form of ownership.

 

(5)     Permits, Laws and Restrictive Covenants. Borrower agrees to take all
actions required to obtain and maintain all Permits required for the
construction, ownership, use and operation of the Property. Borrower agrees to
comply with all applicable Laws, Permits and Restrictive Covenants applicable to
the construction, use, operation, maintenance, repair and restoration of the
Property.

 

(6)     No Joint Assessment. Borrower shall not suffer, permit or initiate a
joint assessment of the Property with any other real property constituting a tax
lot separate from the Property.

 

(7)     Plans and Specifications. To the extent that Borrower possesses same,
Borrower shall maintain a complete set of final plans, specifications,
blueprints and drawings for the Improvements either at the Property or in a
particular office at the headquarters of Borrower to which Lender has access.

 

Page 16

--------------------------------------------------------------------------------

 

 

Section 4.3     Property Reporting Requirements.

 

Borrower shall promptly notify Lender: (1) of any proposed zoning
reclassification, variance, conditional or special use permit, subdivision plat
or annexation affecting the Real Estate, (2) if any Law, Permit or Restrictive
Covenant is violated, and such violation could affect title to the Real Estate
or Borrower's existing or intended use of the Real Estate, or result in Liens,
fines, or penalties being imposed on the Real Estate, and (3) of all written
communications received by Borrower amending, modifying or affecting any Permits
then required to be in effect for the ownership, construction, maintenance or
operation of the Property.

 

Section 4.4     Inspection of Property.

 

Lender and any Persons authorized by Lender shall have the right, upon
reasonable advance notice to Borrower and at reasonable times, and subject to
the rights of tenants, to (1) enter and inspect the Property, and (2) inspect
all work done, labor performed and materials furnished in and about the
Improvements.

 

Section 4.5     Use of Lender’s Name.

 

Borrower will not use the names either of Lender or any of Lender's Affiliates
in connection with the development and operation of the Property.

 

Section 4.6     Property Payments.

 

To the extent not escrowed for by the Lender pursuant to Section 4.7, below, or
if the amounts maintained within the Escrow Fund are insufficient to pay, when
due, any of the following items, Borrower will pay, and upon request of Lender,
will submit to Lender receipts evidencing such payments, as they become due, all
Real Property Taxes, all personal property taxes and assessments, all fees for
utility services rendered to the Property including water and sewer charges
(whether metered or assessed on a frontage basis), general and special
assessments, insurance premiums for all Required Insurance, Permit fees,
inspection fees, license fees, ground rents, maintenance charges and similar
charges, franchise fees, equipment rents, all encumbrances of every kind against
Borrower or the Property, any charge which, if unpaid, would become a Lien
against the Property and any and all amounts required to maintain, protect,
repair or restore the Property (and all before such amounts become delinquent
and before any interest attaches or penalty is incurred) and, in the event
Borrower fails to pay any such amounts or in the event of an emergency, the
Lender may in its sole discretion, but shall not have the obligation to, advance
and make payment of same.

 

Page 17

--------------------------------------------------------------------------------

 

 

Section 4.7     Escrow Fund.

 

Borrower shall establish a fund (“Escrow Fund”) sufficient to pay and discharge,
with respect to the Property, all taxes, assessments, non-metered water and
sewer charges, frontage charges, flood insurance (if Land is located in a
federal special flood hazard area), hazard, liability and other property
insurance premiums (at the option of Lender), municipal charges, governmental
impositions and other charges, including vault charges and license fees for the
use of vaults, chutes and similar areas adjoining the Land (“Real Property
Taxes”). Initial deposits of Real Property Taxes shall be made by Borrower to
Lender in amounts determined by Lender in its discretion on the date hereof.
Borrower shall pay to Lender on the first day of each calendar month occurring
after the date hereof one-twelfth (1/12) of an amount which would be sufficient
to pay the Real Property Taxes payable, or estimated by Lender to be payable,
upon the due dates established by the appropriate taxing authority(ies) during
the next ensuing twelve (12) months. Borrower agrees to notify Lender
immediately of any changes to the amounts, schedules and instructions for
payment of any Real Property Taxes of which Borrower has obtained knowledge and
authorizes Lender or its agent to obtain the bills for Real Property Taxes
directly from the appropriate tax authority.

 

Provided there are sufficient amounts in the Escrow Fund and no Event of Default
exists, Lender shall pay the Real Property Taxes as they become due on their
respective due dates on behalf of Borrower by applying amounts in the Escrow
Fund to the payments of such Real Property Taxes. If the amount of the Escrow
Fund exceeds the amounts due for Real Property Taxes, Lender may, in its
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Escrow Fund. In allocating such excess, Lender may
deal with the Person shown on the records of Lender to be the owner of the
Property. If the Escrow Fund is not sufficient to pay the items set forth above,
Borrower shall promptly pay to Lender, upon demand, an amount which Lender shall
reasonably estimate as sufficient to make up such deficiency. The Escrow Fund
shall not constitute a trust fund and may be commingled with other monies held
by Lender. Unless required by applicable Law, no earnings or interest on the
Escrow Fund shall be payable to Borrower or any other Person.

 

In the events that (a) water and/or sewer charges are assessed against the
Property on a metered basis and (b) the Borrower fails to timely pay such
charges to the applicable Governmental Authority, the Lender (y) shall be
entitled (but not required) to pay same and/or (z) may require the Borrower to
pay to the Lender a sum of money equal to 150% of the amount of such charges
(annualized), as determined by Lender on the basis of examination of historical
records, current estimated usage or such other data available to Lender, and the
Borrower shall immediately pay such sum to the Lender upon demand which funds
shall be held by Lender in a non-interest bearing account or may be comingled
with its general funds and may be used by Lender to pay such outstanding
charges, held as additional collateral or applied in reduction of any amounts
due and owing to the Lender.

 

Page 18

--------------------------------------------------------------------------------

 

 

Section 4.8     Taxes on Lender/Moratorium Laws.

 

Borrower will pay any taxes (except income, franchise or similar taxes) now or
hereafter imposed on Lender by reason of its ownership of the Note or this
Mortgage. In the event of the passage after the date hereof of any Law deducting
from the value of Property for the purposes of taxation any Lien thereon or
changing in any way the laws of taxation of mortgages or debts secured by
mortgages or the manner of the collection of any such taxes, so as to affect
this Mortgage, the holder hereof shall have the right to give thirty days'
written notice to the owner of the Property requiring the payment in full of the
Note and all other sums due hereunder and if such notice is given, the Note and
all other sums due hereunder shall become due and payable and collectible at the
expiration of said thirty days. If this Mortgage is now or shall hereafter be
protected or affected by moratorium laws or by any other statute or statutes
preventing Lender from foreclosing for nonpayment of principal upon the Maturity
Date (“Moratorium Laws”), Borrower hereby undertakes to continue to pay
amortization, plus interest at the Default Rate, monthly to Lender (if Lender so
elects and only so long as the Moratorium Laws protect Borrower), such monthly
payments to commence on the Maturity Date and monthly thereafter for as long as
the Moratorium Laws remain in effect, such amortization based upon the greater
of (a) amortization payments due in the last year of this Mortgage prior to the
Maturity Date or (b) amortization required by the Moratorium Laws. In the event
that Borrower defaults in the payment of any such installment of amortization on
any due date, Lender shall have the right to foreclose solely by reason of such
default. Upon the expiration of the protection(s) afforded by any Moratorium
Laws, the entire unpaid principal balance of the Loan plus all other sums due
and owing pursuant to the Note and hereunder shall become immediately due and
payable.

 

Section 4.9     Payment of the Indebtedness Secured Obligations/Terms of Note.

 

Borrower shall pay the Indebtedness and all other Secured Obligations including
any and all other interest, charges, fees, costs and expenses that may come due
thereunder or under any Loan Document. The terms and provisions of the Note and
all other Loan Documents are incorporated herein by reference.

 

Article 5 - Leases and Rents and Assignment of Leases and Rents

 

Section 5.1     Representations and Warranties.

 

Borrower represents and warrants that (1) Borrower is the sole owner of the
entire lessor’s interest in the Leases, Rents and Tenant Security, (2) all
existing Leases are in full force and effect and are enforceable in accordance
with their respective terms and comply with applicable Law, (3) the certified
rent roll of the Property delivered to Lender in connection with the closing of
the Loan is true and accurate in all material respects (the “Rent Roll”), (4)
Borrower has delivered to Lender a true, correct and complete list of all Tenant
Security which have not been applied, all of which are held by Borrower in
accordance with the terms of the applicable Lease and applicable Law, (5) there
is no Sale or Encumbrance by Borrower of landlord’s interest under any of the
Leases and Rents, (6) other than the collection of Rent for the first and/or
last month of a Lease, none of the Rents have been collected for more than one
(1) month in advance (it being understood that a Tenant Security shall not be
deemed Rent collected in advance) and Borrower shall not hereafter collect any
Rents more than one (1) month in advance, (7) all work required to be performed
by Borrower under each Lease has been performed or is being performed as
required and the premises demised under the Leases have been accepted by the
applicable Tenant and such Tenant has taken possession of the same on a
rent-paying basis, (8) to the Borrower’s knowledge, there exist no offsets or
defenses to the payment of any portion of the Rents, (9) no Rent has been
waived, released or otherwise discharged or compromised, (10) all payments due
under the Leases are current and are consistent with the Rent Roll (or, if there
are any Rent delinquencies, same are specified in the Rent Roll), (11) there are
no agreements with the Tenants other than expressly set forth in each written
Lease, (12) no Lease contains an option to purchase, right of first refusal to
purchase, or any other similar provision, (13) no Person has any possessory
interest in, or right to occupy, the Property or any part thereof except under
and pursuant to a written Lease, (14) each Lease is subordinate to this
Mortgage, either pursuant to its terms or a recorded subordination agreement,
(15) no Lease has the benefit of a non-disturbance agreement that would be
considered unacceptable to prudent institutional mortgagees, (16) no brokerage
commissions or finders fees are due and payable regarding any Lease, (17) each
Lease is an arms-length transaction and is made at then current market rents and
terms, (18) Borrower has not performed, and Borrower covenants and agrees that
it will not perform, any acts and has not executed, and shall not execute, any
instrument which would prevent Lender from exercising its rights under this
Article, (19) Borrower has received no notice from any Tenant challenging the
validity or enforceability of any Lease, (20) to the Borrower’s knowledge, there
are no material breaches or defaults, or events that with notice or the passage
of time, or both, would constitute a material breach or default of any Leases by
Borrower or any Tenant, and (21) to the Borrower’s knowledge, no Tenant is
subject to a Bankruptcy Event and no Tenant has demonstrated a history of
payment problems which suggest financial difficulty.

 

Page 19

--------------------------------------------------------------------------------

 

 

Section 5.2     Leases and Rents.

 

Borrower covenants and agrees that Borrower shall (1) perform all the
obligations of the landlord under each Lease, (2) use best efforts to keep the
Property leased at all times to Tenants whom Borrower, reasonably and in good
faith, believes are creditworthy and at rents not less than comparable existing
market rates or applicable rates allowed by law (if lower) for similar
properties, (3) promptly send copies to Lender of all notices of material
default which Borrower sends or receives with respect to any non-residential
Lease, (4) use best efforts to enforce all of the terms, covenants and
conditions contained in the Leases upon the part of each Tenant to be observed
or performed, (5) other than the collection of Rent for the first and/or last
month of a Lease, not collect any of the Rents more than one (1) month in
advance, (it being understood that Tenant Security shall not be deemed Rent
collected in advance), nor grant any Tenant any right to prepay Rent more than
one (1) month in advance, (6) not execute any assignment of the landlord’s
interest in the Leases or the Rents, (7) not materially (or adversely to the
landlord) change the terms of any Lease, (8) keep in full force and effect and
not cancel or terminate any Lease (except for defaults thereunder) or accept a
surrender thereof or convey or transfer or suffer or permit a conveyance or
transfer of the Property or of any interest therein so as to effect a merger of
the estates and rights of, or a termination or diminution of the obligations of,
Tenants thereunder, (9) not cancel, release (except upon termination of the
applicable Lease) or change the terms of any Tenant Security, (10) not consent
to any assignment of, or subletting under, the Leases, unless required to do so
under applicable Laws, (11) after the date hereof, only enter into Leases on the
standard form of Lease approved by Lender, (12) only enter into Leases that are
a result of an arms-length transaction and only enter into Leases with Persons
that are not Affiliates of Borrower, (13) not enter into a single Lease or a
series of related Leases for more than five percent (5.00%) of the total
rentable space of the Property, (14) promptly upon Lender’s request, execute and
record (a) any additional assignments of the landlord’s interest under any Lease
to Lender and (b) a specific subordination of any Lease to this Mortgage, both
in form and substance satisfactory to Lender, (15) not do, or permit to be done,
anything to impair the value of the Leases as security for the Secured
Obligations, (16) not grant any Tenant any option, right of first refusal or
other right to purchase all or any portion of the Property, (17) not enter into
any Leases (other than residential Leases, on then market rates and market terms
and in accordance with applicable Law) without the consent of Lender, such
consent not to be unreasonably withheld or delayed, and (18) not engage in any
action(s), omission(s), malfeasance or nonfeasance which would constitute the
constructive eviction or attempted constructive eviction of any Tenant. Upon
request, Borrower shall furnish Lender with executed copies of all
non-residential Leases and upon a Default under the Loan and request by Lender,
Borrower shall furnish Lender with executed copies of all residential Leases.
Each non residential Lease entered into subsequent to the date hereof shall
provide that in the event of the enforcement by Lender of the remedies provided
for hereby or by Law, the Tenant thereunder will, upon request and at the option
of any Person succeeding to the interest of Borrower as a result of such
enforcement, automatically become the lessee of said successor in interest and
attorn to said successor in interest, without change in the terms or other
provisions of the Lease, provided, however, that (A) said successor in interest
shall not be bound by (i) any payment of Rent for more than one (1) month in
advance, except prepayments in the nature of Tenant Security to the extent
actually received by said successor in interest or (ii) any amendment or
modification of the Lease made without the consent of Lender or such successor
in interest. Each Lease shall also provide that (a) the Lease is subordinate to
this Mortgage and (b) for each non residential Lease upon request by said
successor in interest, such Tenant shall execute and deliver an instrument or
instruments confirming such attornment. Lender hereby refers to Section 291-f of
the Real Property Law of the State of New York and Borrower acknowledges
Lender’s rights under the statute, specifically with respect to subparagraphs 5,
7, 8 and 9 as hereinabove set forth. Lender shall have all the rights against
lessees of the Mortgaged Property as set forth in Section 291-f of the Real
Property Law of New York.

 

Page 20

--------------------------------------------------------------------------------

 

 

Borrower shall, promptly upon Lender's request, deliver to Lender an executed
copy of each Lease then in effect. All Leases shall be on forms approved by
Lender, shall be for initial terms of at least six months and, with respect to
individual apartment residential Leases, not more than two years, and shall not
include options to purchase. If customary in the applicable market, residential
Leases with terms of less than six months may be permitted with Lender's prior
written consent.

 

Borrower shall not lease any portion of the Property for non-residential use
except with the prior written consent of Lender, such consent not to be
unreasonably withheld or delayed, and Lender's prior written approval of each
Lease. Borrower shall not modify the terms of, or extend or terminate, any Lease
for non-residential use (including any Lease in existence on the date of this
Instrument) without the prior written consent of Lender, such consent not to be
unreasonably withheld or delayed. Borrower shall, without request by Lender,
deliver an executed copy of each non-residential Lease to Lender promptly after
such Lease is signed. All non-residential Leases, including renewals or
extensions of existing Leases, shall specifically provide and shall be deemed to
include provisions that (1) such Leases are subordinate to the lien of this
Instrument (unless waived in writing by Lender); (2) the Tenant shall attorn to
Lender and any purchaser at a foreclosure sale, such attornment to be
self-executing and effective upon acquisition of title to the Property by any
purchaser at a foreclosure sale or by Lender in any manner; (3) the Tenant
agrees to execute such further evidences of attornment as Lender or any
purchaser at a foreclosure sale may from time to time request; (4) the Lease
shall not (unless the Lender determines at any time to the contrary) be
terminated by foreclosure or any other transfer of the Property; (5) after a
foreclosure sale of the Property, Lender or any other purchaser at such
foreclosure sale may, at Lender's or such purchaser's option, accept or
terminate such Lease; and (6) the Tenant shall, upon receipt after the
occurrence of an Event of Default of a written request from Lender, pay all
Rents payable under the Lease to Lender.

 

Page 21

--------------------------------------------------------------------------------

 

 

Section 5.3     Tenant Security.

 

Borrower will not commingle any Tenant Security with any other assets of
Borrower.

 

Section 5.4     Assignment of Leases, Rents.

 

(1)     As part of the consideration for Lender’s issuance of the Loan to
Borrower, Borrower absolutely and irrevocably assigns to Lender all of
Borrower's right, title and interest in, to and under all present and future
Leases and Rents and Tenant Security and all proceeds from the sale or other
disposition of such Leases, Rents and Tenant Security (“Assignment of Leases and
Rents”). This Assignment of Leases and Rents is immediately effective and is a
present, absolute and irrevocable transfer and assignment, not an assignment for
security purposes only, and Lender's right to the Leases and Rents and Tenant
Security and the proceeds thereof is not contingent upon, and may be exercised
without possession of, all or any portion of the Property and without further
action by the Borrower. Promptly upon request by Lender, Borrower agrees to
execute and deliver such further assignments as Lender may from time to time
require. (Notwithstanding the definition of the term “Property” hereinbefore set
forth, for purposes of giving effect to this absolute assignment of the Lease
and Rents, and for no other purpose, the Leases and Rents shall not be deemed to
be a part of the "Property; however, if this present, absolute and unconditional
assignment of the Leases and Rents is not enforceable by its terms under the
laws of the Property Jurisdiction, then the Leases and Rents shall be included
as a part of the Property and it is the intention of the Borrower that in this
circumstance this Mortgage create and perfect a Lien on the Leases and Rents in
favor of Lender, which lien shall be effective as of the date of this
Instrument.)

 

Page 22

--------------------------------------------------------------------------------

 

 

(2)     Notwithstanding such Assignment of Leases and Rents

 

 

(i)

Lender confers upon Borrower a revocable license to collect and retain the Rents
as they become due and payable and not in advance (“License to Collect Rents”).
Borrower shall hold the Rents and all sums received pursuant to any Lease or
Tenant Security or a portion thereof sufficient to discharge all current sums
due on the Secured Obligations, in trust for Lender for use in the payment of
such sums and shall apply all Rents to pay the installments of interest and
principal then due and payable under the Note and the other amounts then due and
payable under the other Loan Documents, including the Escrow Fund and all
current costs and expenses of managing, operating and maintaining the Property,
including utilities, Real Property Taxes and insurance premiums for Required
Insurance, tenant improvements and other capital expenditures. So long as no
Event of Default has occurred and is continuing, the Rents remaining after
application pursuant to the preceding sentence may be retained and/or subject to
the payment of all current debt service and other expenses of maintaining the
Property, distributed by Borrower free and clear of, and released from, Lender's
rights with respect to Rents under this Instrument.

 

 

(ii)

As part of the License to Collect Rents, Lender also confers upon Borrower all
rights, power and authority granted to Borrower under any Lease (except as
otherwise limited by this Article or elsewhere herein), including the right,
power and authority to modify the terms of any Lease or extend or terminate any
Lease.

 

(3)     From and after the occurrence and during the existence of an Event of
Default, and without the necessity of Lender entering upon and taking and
maintaining control of the Property directly, or by a receiver, (i) Borrower's
License to Collect Rents shall automatically terminate, (ii) Lender shall
without notice be entitled to all Rents as they become due and payable,
including Rents then due and unpaid, (iii) the authority granted in Section
5.4(2)(ii) shall be automatically revoked, (iv) Borrower authorizes Lender to
collect, sue for and compromise Rents and directs each Tenant to pay all Rents
to, or as directed by, Lender, (v) Borrower shall, upon Borrower's receipt of
any Rents pay the total amount of such receipts to the Lender, (vi) Borrower
shall pay to Lender upon demand all Rents to which Lender is entitled and (vii)
Lender immediately shall have all rights, powers and authority granted to
Borrower under any Lease, including the right, power and authority to modify the
terms of any such Lease, or extend or terminate any such Lease. At any time on
or after the date of Lender's demand for Rents, Lender may give, and Borrower
hereby irrevocably authorizes Lender to give, notice to all Tenants of the
Property instructing them to pay all Rents to Lender, no Tenant shall be
obligated to inquire further as to the occurrence or continuance of an Event of
Default, and no Tenant shall pay to or be obligated to pay to Borrower any
amounts which are actually paid to Lender in response to such a notice. Any such
notice by Lender shall be delivered to each Tenant personally, by mail or by
delivering such demand to each rental unit. Borrower shall not interfere with
and shall cooperate with Lender's collection of such Rents.

 

Page 23

--------------------------------------------------------------------------------

 

 

(4)     If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender's security or the solvency of Borrower and
even in the absence of waste, enter upon and take and maintain full control of
the Property in order to perform all acts that Lender in its discretion
determines to be necessary or desirable for the operation and maintenance of the
Property, including the execution, cancellation or modification of Leases, the
collection of all Rents, the making of repairs to the Property and the execution
or termination of contracts providing for the management, operation or
maintenance of the Property or for such other purposes as Lender in its
discretion may deem necessary or desirable.

 

(5)     Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Article or
elsewhere herein shall not be construed to make Lender a mortgagee-in-possession
of the Property so long as Lender has not itself entered into actual possession
of the Real Estate. The acceptance by Lender of the assignment of the Leases and
Rents pursuant to this Article and the exercise of any rights hereunder shall
not at any time or in any event obligate Lender to take any action under this
Mortgage or to expend any money or to incur any expenses. Lender shall not be
liable in any way for any injury or damage to person or property sustained by
any person or persons, firm or corporation in or about the Property other than
those arising by reason of Lender’s gross negligence or willful misconduct.
Lender shall not (i) be obligated to perform any of the terms, covenants and
conditions contained in any Lease (or otherwise have any obligation with respect
to any Lease); (ii) be obligated to appear in or defend any action or proceeding
relating to any Lease or the Property; (iii) be responsible for the operation,
control, care, management or repair of all or any portion of the Property; (iv)
be responsible or liable for any waste committed on the Property by any Tenant
or Person, (v) be responsible for any dangerous or defective condition of the
Property, (vi) be responsible for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
Tenant, licensee, employee, invitee or other Person, (vii) be responsible for or
impose upon Lender any duty to produce Rents or profits, or (viii) be required
to exercise any of the rights, remedies or powers granted to Lender under this
Mortgage. The execution of this Mortgage by Borrower shall constitute conclusive
evidence that all responsibility for the operation, control, care, management
and repair of the Property is and shall be that of Borrower.

 

Article 6 - Insurance

 

Section 6.1     Insurance Definitions.

 

For purposes of this Mortgage the following terms have the following meanings:

 

“Full Replacement Cost” means (1) with respect to the Improvements and Fixtures,
the cost of replacing the Improvements and Fixtures without regard to deduction
for depreciation, and (2) with respect to Personal Property, the cost of
replacing such Personal Property.

 

Page 24

--------------------------------------------------------------------------------

 

 

“Rental Income” means the sum of (1) the total of the then ascertainable Rents
payable under the Leases, and (2) the total ascertainable amount of all other
amounts to be received by Borrower from third parties which are the legal
obligations of Tenants.

 

Section 6.2     Conditions of Property.

 

Borrower represents and warrants that Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in any or
all of the Property which could (1) adversely affect the insurability of any or
all of the Property, (2) cause the imposition of increased premiums or charges
or (3) cause the termination of any insurance policy or bond.

 

Section 6.3     Maintenance of Insurance.

 

Borrower will maintain at all times the following types of insurance upon or
related to the Property (collectively, “Required Insurance”):

 

(1)     Casualty Insurance. “All risk” coverage insurance against loss or damage
to the Property from all risk perils, including acts of terrorism (foreign or
domestic), fire, lightning, wind, hail, flood, earthquake, subsidence,
vandalism, riot or civil commotion, malicious mischief, burglary and theft. The
amount of such insurance shall not be less than one hundred percent (100%) of
the Full Replacement Cost of the Improvements, Fixtures, and Personal Property
owned by Borrower from time to time. The determination of the amount of the Full
Replacement Cost shall be adjusted annually to comply with the requirements of
the insurer providing such coverage or, at Lender's election, by reference to
such indexes, appraisals or information as Lender determines in its discretion.
Absent such annual adjustment, each policy shall contain inflation guard
coverage insuring that the policy limit will be increased over time to reflect
the effect of inflation. Each policy or policies shall contain a replacement
cost endorsement and either an agreed amount endorsement (to avoid the operation
of any co-insurance provisions) or a waiver of any co-insurance provisions.
Co-insurance is not permitted and, in all events, the amount of such insurance
shall be sufficient to prevent Lender from becoming a co-insurer within the
terms of the applicable policies and under applicable Law. The maximum
deductible under such insurance will not exceed the Casualty Insurance
Deductible.

 

(2)     Comprehensive General Liability Insurance. Commercial general liability
insurance for personal injury, bodily injury, death and property damage
liability in amounts not less than $1,000,000 per occurrence, $2,000,000
aggregate (exclusive of umbrella coverage). Lender may require Borrower to
increase the amount of such liability insurance maintained by Borrower should
Lender deem an increase to be reasonably prudent under then existing
circumstances. Such policy must include coverage for premises and operations,
products and completed operations, independent contractors, blanket contractual
liability, hired, owned and non-owned automobile liability, and innkeeper’s
legal liability. No deductible is permitted under such liability insurance.

 

Page 25

--------------------------------------------------------------------------------

 

 

(3)     Business Interruption Insurance. Business interruption and/or loss of
Rental Income insurance in amounts sufficient to avoid any co-insurance penalty
and to compensate Borrower for all Rents during a period for twelve (12) months
from the date of the Casualty, plus one hundred eighty (180) days extended
period of indemnity, subject to a deductible not to exceed the Business
Interruption Insurance Deductible. The amount of coverage shall be adjusted
annually to reflect the Rents payable during the succeeding twelve (12) month
period. Borrower hereby assigns the proceeds of such insurance to Lender, to be
applied by Lender in payment of the interest and principal on the Note,
insurance premiums for all Required Insurance and Real Property Taxes until such
time as the Improvements shall have been restored and placed in full operation,
at which time, provided there are no outstanding Events of Default, the balance
of such insurance proceeds, if any, held by Lender shall be paid over to
Borrower.

 

(4)     Major Equipment Property Insurance. Broad form boiler and machinery
insurance covering the major components of the Real Estate including central
heating, air conditioning and ventilating systems, boilers, other pressure
vessels, high pressure piping and machinery, elevators and escalators, if any,
and other similar equipment installed in the Improvements, in an amount equal to
one hundred percent (100%) of the Full Replacement Cost of the Improvements.
Such policies shall insure against physical damage to and loss of occupancy and
use of the Improvements arising out of an accident or breakdown of any of such
equipment.

 

(5)     Flood Insurance. If the Land or any part thereof is identified by the
Secretary of Housing and Urban Development and/or the Federal Emergency
Management Agency as being situated in an area now or subsequently designated as
having special flood hazards (including those areas designated as Zone A or Zone
V), flood insurance in an amount equal to the lesser of (1) one hundred percent
(100%) of the Full Replacement Cost of the Improvements, or (2) the maximum
amount of available flood insurance. The maximum deductible under such insurance
will not exceed $20,000.00.

 

(6)     Other Customary Insurance. Such other insurance as is usually carried by
companies engaged in the same or a similar business as Borrower and similarly
situated and such other insurance in such amounts as Lender may require from
time to time, including (a) statutory worker’s compensation insurance with
respect to any work on or about the Property covering all persons subject to the
worker’s compensation laws of the state in which the Property is located, (b),
during the period of any construction on the Property or renovation or
alteration of the Improvements, a so-called “Builder's All-Risk Completed Value”
or “Course of Construction” insurance policy in non-reporting form for any
Improvements under construction, renovation or alteration in an amount approved
by Lender and with an agreed amount endorsement waiving co-insurance provisions
and (c) Blanket Crime Bond covering all employees for employee dishonesty,
computer fraud and depositors forgery in an amount of not less than
$5,000,000.00.

 

Page 26

--------------------------------------------------------------------------------

 

 

(7)     Law and Ordinance Coverage. Law and ordinance coverage in an amount
satisfactory to Lender if the Property, or any part thereof, shall now or at any
time hereafter constitute a nonconforming use or structure under applicable
zoning ordinances, sub-division and building codes or other laws, ordinances,
orders and requirements.

 

(8)     Umbrella Liability Insurance. In addition to the primary coverage
otherwise required by this Mortgage, umbrella liability insurance in an amount
equal to or greater than the Umbrella Coverage Liability Amount.

 

Section 6.4     Insurance Carriers.

 

All insurance required by this Mortgage shall be provided by an insurance
company (1) licensed to do business in the state where the Land is located, and
(2) with a policy rating of “B+” or better and a financial rating of at least
VIII from A.M. Best Company or any successor thereto.

 

Section 6.5     Evidence of Insurance.

 

Borrower shall deliver to Lender an original of each insurance policy required
to be maintained, or a certificate of such insurance reasonably acceptable to
Lender, together with a copy of the declaration page for each such policy. Not
later than fifteen (15) days prior to the expiration of each policy of Required
Insurance, Borrower shall deliver a renewed policy or policies, or certificates
of insurance, or duplicate original or originals thereof and, if requested by
Lender, accompanied by evidence of payment satisfactory to Lender with standard
non-contributory mortgage clauses in favor of and acceptable to Lender. Upon
request of Lender, Borrower shall use its best efforts to cause its insurance
underwriter or broker to certify to Lender in writing that all the requirements
of this Mortgage governing insurance have been satisfied.

 

Section 6.6     Insurance Policy Provisions.

 

Each Required Insurance policy shall (1) in the case of a liability policy, name
Lender and its successors and assigns as additional insured, (2) in the case of
a casualty policy, name Lender and its successors and assigns as mortgagee and
loss payee, (3) be for a term of not less than one (1) year, (4) include a
standard mortgagee clause providing that the interest of Lender shall be insured
regardless of any breach or violation by Borrower or any Tenant of any
warranties, declarations or conditions in such policy, (5) if any such Required
Insurance policy is subject to cancellation, termination or being endorsed to
effect a change in coverage for any reason whatsoever, the insurer under such
policy shall promptly notify Lender in writing and such cancellation,
termination or change shall not be effective as to Lender until thirty (30) days
after receipt by Lender of such notice (unless such cancellation is for
non-payment, in which case such insurer shall be obligated to provide Lender
with not less than ten (10) days written notice), (6) shall include an effective
waiver of all subrogation rights against any loss payee, additional insured or
named insured, (7) in the case of property damage insurance policies such
policies automatically reinstate after a Casualty, (8) provide that no loss
payee or additional insured is responsible for any insurance premiums on or
assessments pursuant to any such policy, (9) permit Lender to pay the premiums
and continue such policy upon failure of Borrower to pay such premium, and (10)
to the extent available at commercially reasonable rates, a waiver of
subrogation endorsement as to Lender. Lender may, but shall not be obligated to,
make premium payments to prevent such cancellation. In addition, each Required
Insurance policy shall be subject to the approval of Lender as to insurance
company, amounts, content, form of policy, method by which premiums are paid and
expiration date.

 

Page 27

--------------------------------------------------------------------------------

 

 

Section 6.7     Compliance with Requirements of Insurance Policies.

 

Borrower shall (1) pay when due all insurance premiums for all Required
Insurance, (2) comply with and conform to (a) all provisions of each such
Required Insurance policy, and (b) all requirements of the insurers applicable
to Borrower or to the Property or to the use, manner of use, occupancy,
possession, operation, maintenance, alterations or repair of any of the
Property, (3) not use or permit the use of the Property in any manner which
permits any insurer to cancel or void any Required Insurance policy.

 

Section 6.8     Insurance Reporting Requirements.

 

Borrower shall give Lender prompt notice of, and copies of documents delivered
or received by Borrower in connection with, each of the following: (1) any
claims made against Borrower for any personal injury, bodily injury or property
damage incurred on or about the Property, (2) any Casualty, and (3) any
cancellation or non-renewal of any Required Insurance policy.

 

Section 6.9     Renewal and Replacement of Insurance Policies.

 

Not less than fifteen (15) days prior to the expiration, termination or
cancellation of any insurance policy required to be maintained under this
Agreement, Borrower shall renew such policy or obtain a replacement policy or
policies (or a binding commitment for such replacement policy or policies),
which shall be effective not later than the date of the expiration, termination
or cancellation of the previous policy, and shall deliver to Lender a
certificate in respect of such policy or policies or a copy of the binding
commitment for such policy or policies and confirming that such policy complies
with all requirements of this Mortgage.

 

Section 6.10     Rights of Lender to Obtain Insurance.

 

If at any time Lender is not in receipt of written evidence that all Required
Insurance is in full force and effect, Lender has the right but not the
obligation, without notice to Borrower, to obtain such insurance coverage as
Lender in its sole discretion deems appropriate. Borrower agrees that all
premiums incurred by Lender in connection with obtaining and maintaining such
insurance shall be paid by Borrower to Lender upon demand and until paid shall
bear interest at the Default Rate. At Lender’s option, said premiums may be paid
by Lender from the Escrow Fund.

 

Page 28

--------------------------------------------------------------------------------

 

 

Section 6.11     Dealing with Insurance Carriers/Succession to Borrower’s
Rights.

 

Borrower shall obtain Lender's prior written approval, such approval not to be
unreasonably withheld, prior to any settlement, adjustment or compromise of any
claims for loss, damage or destruction under any Required Insurance policy, and
Lender shall have the right to participate with Borrower in negotiation of any
such settlement, adjustment or compromise, in such event. Lender shall also have
the right to appear with Borrower in any action against an insurer based on a
claim for loss, damage or destruction under any policy or policies of insurance.
If all or any portion of the Property is sold at a foreclosure sale or Lender
acquires title to all or any portion of the Property, Lender shall automatically
succeed to all rights of Borrower in and to any insurance policies and unearned
insurance premiums and in and to the proceeds resulting from any damage to the
Property prior to such sale or acquisition.

 

Section 6.12     Application of Insurance Proceeds.

 

Borrower will cause all Casualty Insurance Proceeds to be paid over to Lender.
Such Casualty Insurance Proceeds shall be applied first to reimburse Lender for
all costs and expenses of Lender incurred in connection with the recovery,
maintenance and administration of such Casualty Insurance Proceeds, and then, at
the option of Lender in its sole discretion, either (1) to the payment or
prepayment of the Secured Obligations in such order as Lender may determine or
(2) to reimburse Borrower for the cost of restoring, repairing, replacing or
rebuilding all or any part of the Property subject to the Casualty
(“Restoration”).

 

Section 6.13     Lender’s Right to Escrow for Insurance.

 

Upon an Event of Default or if the Lender is compelled by Law, Borrower
covenants to pay to Lender, one-twelfth (1/12th) of the annual premiums for
fire, flood and other hazard insurance, which sums shall be held by the Lender
pursuant to Section 4.7 (and shall be deemed included in the Escrow Fund) and
used by it to pay such insurance premiums as the same become due and payable.

 

Article 7 - Condemnation

 

Section 7.1     Condemnation Definitions.

 

For purposes of this Mortgage the following terms have the following meanings:

 

“Condemnation” means any temporary or permanent taking or requisition of any or
all right, title and interest in all or any part of the Property or any change
of grade which affects the Property or any roadway providing access to the
Property, in each case, as the result of the exercise of any right of
condemnation or eminent domain.

 

“Condemnation Proceeds” means all funds or proceeds received as a result of, in
connection with, or in anticipation of, a Condemnation.

 

Page 29

--------------------------------------------------------------------------------

 

 

Section 7.2     Condemnation Representations and Warranties.

 

Borrower represents and warrants that there are no pending or, to the knowledge
of Borrower, threatened Condemnation proceedings.

 

Section 7.3     Condemnation Reporting Requirements.

 

Borrower will promptly give Lender notice of the actual or threatened
commencement of any Condemnation proceeding and shall deliver to Lender copies
of each notice and paper served by any party in connection with such a
proceeding.

 

Section 7.4     Condemnation Proceedings.

 

Borrower authorizes Lender, at Lender's option, to commence, appear in and
participate in, in Borrower or Lender's name, in any Condemnation proceeding. If
Lender elects to participate in such a proceeding then Borrower will execute and
deliver all instruments requested by Lender to permit or facilitate Lender's
participation in such a proceeding. If Lender elects not to participate in such
a Condemnation proceeding, then Borrower shall, at its expense, diligently
prosecute such proceeding. In that case, Borrower will consult with Lender, and
will cooperate with Lender in any defense of such proceeding. In either case,
Borrower will not settle or compromise such a proceeding without the consent of
Lender.

 

Section 7.5     Application of Condemnation Proceeds.

 

Borrower will cause all Condemnation Proceeds to be paid directly to Lender.
Such Condemnation Proceeds shall be applied first to reimburse Lender for all
costs and expenses of Lender incurred in connection with obtaining such
Condemnation Proceeds, and then, at the option of Lender, in its sole
discretion, either (1) to the payment or prepayment of the Secured Obligations
in such order as Lender may determine or (2) to reimburse Borrower for the cost
of restoring, repairing, replacing or rebuilding all or any of the Property that
was affected by the Condemnation (“Replacement”).

 

Article 8 – Environmental

 

Section 8.1     Environmental Definitions.

 

As used in this Mortgage, the following terms have the following meanings:

 

“Environmental Laws” means any and all Laws relating to or imposing liability or
standards of conduct concerning environmental regulation, environmental
protection, Hazardous Materials, pollution, contamination or clean up, including
the Clean Air Act, the Clean Water Act, also known as the Federal Water
Pollution Control Act, the Federal Insecticide, Fungicide and Rodenticide Act,
the Surface Mining Control and Reclamation Act, the Comprehensive Environmental
Response, Compensation and Liability Act, as amended by the Superfund Amendment
and Reauthorization Act of 1986, the Emergency Planning and Community Right to
Know Act, the Resource Conservation and Recovery Act, the Safe Drinking Water
Act, the Toxic Substances Control Act, the Hazardous Materials Transportation
Act, the Occupational Safety and Health Act, the Water Pollution Control Act,
the Endangered Species Act, the River and Harbors Appropriation Act, the Solid
Waste Disposal Act and the National Environmental Policy Act.

 

Page 30

--------------------------------------------------------------------------------

 

 

“Hazardous Materials” means (1) any and all elements, compounds, mixtures,
substances, radioactive materials, hazardous materials, hazardous wastes,
hazardous or toxic substances, in quantities or volumes covered by or regulated
pursuant to any Environmental Law, including asbestos, gasoline, diesel fuel,
motor oil, waste or used oil, heating oil, kerosene and any other petroleum
products, including crude oil or any fraction thereof, and material exhibiting
the characteristics of ignitability, corrosivity, reactivity or extraction
procedure toxicity, as such terms are defined in connection with hazardous
materials or hazardous wastes or hazardous or toxic substances in any
Environmental Law, and (2) other substances which may have a significant
negative impact on human health and safety or the environment if released into
or within a structure, the workplace or the environment, including radon, mold,
fungus mildew and similar items, but excluding substances of kinds and in
amounts ordinarily and customarily used or stored for the purposes of cleaning
or other maintenance or operations if such substances are used and stored in
compliance with all Environmental Laws. As used herein, the phrase “Hazardous
Materials at the Property” shall mean “Hazardous Materials at, in, on, about,
above, over, under, into, within, through, across, from, to, near, affecting or
emanating from all or any portion of the Property” and the phrase “Hazardous
Materials . . . at the Property” shall mean “Hazardous Materials . . . at, in,
on, about, above, over, under, into, within, through, across, from, to, near,
affecting or emanating from all or any portion of the Property”.

 

“Indemnified Parties” means (1) Lender, (2) each Person who has been, is or will
be involved in the origination of the Loan, (3) each Person who is or will be
involved in the servicing of the Loan, (4) each Person in whose name the
security interest created by the Mortgage is or will be recorded, (5) each
Person who acquires all or part of the Property by foreclosure, power of sale,
conveyance in lieu of foreclosure or otherwise, (6) each Person who holds or
acquires or will hold or acquire a full or partial interest in the Loan,
including investors, participants or prospective investors in the Loan, (7) each
custodian, trustee and other fiduciary who has held, holds or will hold a full
or partial interest in the Loan for the benefit of third parties, (8) each
director, officer, shareholder, member, partner, employee, agent, attorney,
servant, representative, contractor, subcontractor, Affiliate, subsidiary,
participant, successor and assign of any and all of the foregoing Persons,
including any other Person who holds or acquires or will hold a participation or
other full or partial interest in the Loan, whether during the term of the Loan
or as a part of or following a foreclosure of the Loan or enforcement of any
other remedy, including deed-in-lieu of foreclosure, with respect to the Loan,
(9) any receiver of the Property and (10) each successor and assign of each of
the parties specified above in this definition, including any successors or
assigns by merger, consolidation or acquisition of all or substantially all of
the assets or business of any such party.

 

“Losses” means any and all losses, damages, liabilities, costs and expenses
incurred by any Indemnified Party in respect of or as a result of any or all
claims, suits, liabilities (including strict liabilities), actions, demands,
proceedings, obligations, debts, damages (including punitive and consequential
to the extent actually imposed), fines, trials, penalties, charges, diminution
of value, injury to a person, property or natural resources, Remedial Work,
fees, judgments, accounts, orders, adjudications, awards, liens, injunctive
relief, causes of action or amounts paid in settlement of whatever kind or
nature, including out of pocket attorney’s fees and all fees of experts,
including engineers and environmental consultants, and other costs of defense or
otherwise related thereto.

 

Page 31

--------------------------------------------------------------------------------

 

 

“Release” means, by any Person or by any other source or means, any generation,
treatment, use, transportation, transfer, production, processing, manufacture,
refinement, handling, storage, holding, control, management, existence,
disposition, removal, remediation, disposal, abatement, release, escape,
seepage, spillage, discharge, leak, presence, migration or movement (whether any
of the foregoing be intentional or unintentional, direct or indirect,
foreseeable or unforeseeable, naturally occurring or man-made) of a Hazardous
Material or any other activity related to a Hazardous Material.

 

“Remedial Work” means investigation, inspection, assessment, site monitoring,
containment, clean-up, removal, remediation, response, corrective action,
mitigation, restoration or other remedial work of any kind or nature because of,
in connection with or related to any existing, current or future presence,
suspected presence, Release or threatened Release of any Hazardous Materials,
including any action to comply with any Environmental Law or directive of any
Governmental Authority with regard to any Environmental Laws.

 

Section 8.2     Environmental Representations and Warranties.

 

After due inquiry and investigation and except as may be expressly set forth in
any third party environmental report of the Property delivered to the Lender in
connection with the Lender’s origination of the Loan, Borrower represents and
warrants that, to the best of Borrower’s knowledge, (1) the Property is not in
violation of any Environmental Law, (2) there are no Hazardous Materials at the
Property and neither Borrower nor any prior owner or current or prior tenant,
subtenant, or other occupant of all or any part of the Property has used or is
using, Hazardous Materials at the Property that (a) would require any Remedial
Work, or (b) poses a threat to persons or the environment, except for the use
and storage of immaterial amounts of Hazardous Materials at the Property if such
use or storage is in connection with the ordinary cleaning and maintenance of
the Property so long as such use and storage is in compliance with all
applicable Environmental Laws, (3) the Property is not subject to any private or
governmental Lien or judicial or administrative notice or action or inquiry,
investigation or claim relating to Hazardous Materials, (4) there has been no
Release of any Hazardous Materials at the Property (including the period prior
to Borrower's acquisition of the Property) other than in compliance with all
Environmental Laws and other than releases of Hazardous Materials which have
been remediated in compliance with applicable Environmental Laws, (5) no
Hazardous Materials are present in, on or under any nearby real property which
could migrate to or otherwise affect the Property, (6) no underground storage
tanks exist on any of the Property, (7) Borrower has not received any notice
from any Person claiming a violation of any Environmental Law, including a
Release in violation of any applicable Environmental Law or requiring Remedial
Work with regard to the Property and (8) there are no environmental
investigations, studies, audits, reviews or other analysis conducted by or in
possession of Borrower or any of its Affiliates which have not been made
available to Lender.

 

Page 32

--------------------------------------------------------------------------------

 

 

Section 8.3     Environmental Covenants.

 

Borrower agrees that Borrower will (1) comply with all Environmental Laws,
including performing all Remedial Work required by Environmental Laws and
provide all information required to be delivered to Governmental Authorities,
and cause each Tenant to comply with such Laws, (2) keep or cause to be kept the
Property in compliance with all Environmental Laws and free from Hazardous
Materials, except for the use and storage of immaterial amounts of Hazardous
Materials at the Property if such use or storage is in connection with the
ordinary cleaning and maintenance of the Property so long as such use and
storage is in compliance with all applicable Environmental Laws, (3) keep the
Property free and clear of any Liens imposed pursuant to any Environmental Law,
and (4) not permit or suffer any Release in violation of any applicable
Environmental Laws. If Borrower is aware that Remedial Work is required, whether
as a result of governmental inquiries, environmental audits or otherwise,
Borrower shall, within thirty (30) days after obtaining such knowledge (or such
shorter period of time as may be required under any applicable Environmental
Law), commence and thereafter diligently prosecute to completion all such
Remedial Work. If requested by Lender, Borrower will insure that all Remedial
Work shall be performed by contractors approved in advance by Lender, and under
the supervision of a consulting engineer approved by Lender. All costs and
expenses of such Remedial Work shall be paid by Borrower. In the event Borrower
fails to timely prosecute to completion such Remedial Work, or to contest its
obligation to do so, Lender may, but shall not be required to, cause such
Remedial Work to be performed, consistent with sound commercial practices
designed to protect the Lien hereby created, and all costs and expenses thereof,
or incurred in connection therewith, shall become part of the Secured
Obligations.

 

Section 8.4     Environmental Reporting Requirements.

 

Borrower shall give prompt written notices to Lender: (1) if the Property is in
violation of any Environmental Law, (2) of the presence of Hazardous Materials
at the Property, (3) of any Release or threatened Release, (4) of any required
or proposed Remedial Work on the Property, (5) of any proceeding or inquiry by
any Person with respect to the presence of any Hazardous Material at the
Property, (6) of all claims made or threatened by any Person against Borrower or
the Property relating to any loss or injury resulting from any Hazardous
Material, (7) of Borrower's discovery of any occurrence or condition on any real
property adjoining or in the vicinity of the Property that could cause the
Property to be subject to any investigation or cleanup pursuant to any
Environmental Law, (8) of Borrower's receipt of any notice from any Governmental
Authority or any other Person relating or pertaining to any Hazardous Materials
located or Released at the Property, (9) of any Governmental Authority incurring
any cost or expense in connection with the assessment, containment, remediation
or removal of any Hazardous Materials located or Released at the Property, and
(10) of any actual or potential Lien on the Property pursuant to any
Environmental Law.

 

Page 33

--------------------------------------------------------------------------------

 

 

Section 8.5     Environmental Inspection.

 

Upon the request of Lender, after the occurrence of an Event of Default or upon
Lender’s reasonable belief that the Property is not in full compliance with
Environmental Laws, Borrower will perform, at the expense of Borrower, an
environmental audit of the Property and provide a copy of such audit to Lender.
Borrower agrees that Lender or any agent or representative acting on behalf of
Lender may, but shall not be obligated to, enter upon the Property at any time,
to conduct such inspections and tests, at Borrower's sole cost and expense, as
may be desired by Lender to determine compliance with Environmental Laws.

 

Section 8.6     Environmental Audits.

 

At any time at Lender’s request, after the occurrence of an Event of Default or
upon Lender’s reasonable belief that the Property is not in full compliance with
Environmental Laws, Borrower shall provide at Borrower's sole expense, an
inspection or audit of the Property prepared by a licensed hydro geologist or
licensed environmental engineer approved by Lender indicating the presence or
absence of Hazardous Materials at the Property. If Borrower fails to provide
such inspection or audit within thirty (30) days after such request Lender may
order same, and Borrower hereby grants to Lender and its employees and agents
access to the Property and a license to undertake such inspection or audit. The
cost of such inspection or audit shall be paid by Borrower on demand and shall
bear interest thereafter until paid at the highest rate provided in the Note or
herein.

 

Section 8.7     Environmental Legal Proceedings.

 

Borrower shall permit Lender to join and participate in, as a party if it so
elects, any legal proceedings or actions initiated with respect to the Property
in connection with any Environmental Law or Hazardous Material, and Borrower
shall pay all out of pocket attorney's fees and disbursements incurred by Lender
in connection with such proceeding.

 

Section 8.8     Environmental Indemnification.

 

Borrower hereby agrees at Borrower’s sole cost and expense to protect,
indemnify, defend, and hold harmless each Indemnified Party from and against any
and all Losses, arising out of, attributable to, relating to, which may accrue
out of, or which may result from (1) a past, present or future violation or
alleged violation of any Environmental Laws in connection with the Property by
any Person or other source whether related or unrelated to Borrower, (2) any
claim brought or threatened, settlement reached, or governmental order relating
to a Hazardous Material, including the cost and expense of any Remedial Work,
out of pocket attorney and consultant fees and disbursements, investigation
fees, court cost and litigation expenses, (3) any presence of any Hazardous
Materials at the Property, (4) the failure to timely perform any Remedial Work,
(5) any past, present or future activity by any Person or other source whether
related or unrelated to Borrower in connection with any actual, proposed or
threatened use, treatment, storage, holding, existence, disposition or other
release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Materials at the Property, (6) any past, present
or future actual, threatened or alleged Release (whether intentional or
unintentional, direct or indirect, foreseeable or unforeseeable) to, from, on,
within, in, under, near or affecting the Property by any Person or other source,
whether related or unrelated to Borrower, (7) the imposition, recording or
filing of any Lien on the Property with regard to, or as a result of, any
Hazardous Materials or pursuant to any Environmental Law, or (8) any
misrepresentation or inaccuracy in any representation or warranty or breach or
failure to perform any covenants or other obligations pursuant to this Agreement
or relating to environmental matters hereunder or under any of the other Loan
Documents.

 

Page 34

--------------------------------------------------------------------------------

 

 

The foregoing indemnity shall (a) survive the sale, assignment, transfer,
cancellation, release or satisfaction of all or any part of the Mortgage or any
of the Secured Obligations, the foreclosure or conveyance in lieu of foreclosure
of all or any part of the Property or the exercise by Lender of any of the
remedies available under the Mortgage, any other Loan Document or at law or in
equity and (b) inure to the benefit of Lender notwithstanding the occurrence of
any of the foregoing events.

 

Notwithstanding anything to the contrary, or in any of the Loan Documents, the
foregoing protection, indemnity defense, release and hold harmless obligations
shall terminate two (2) years following the payment in full of the Loan by
Borrower (referred to herein as the “Environmental Sunset”) provided (i) such
payment in full was not as a result of the foreclosure or conveyance in lieu of
foreclosure of the Property or any other conveyance or transfer of the Property
in connection with the foreclosure of the Property, or the exercise by Lender of
any of the remedies available under any of the Loan Documents, and (ii) Lender
has received, without cost to Lender, an Acceptable Environmental Assessment (as
defined below) dated no earlier than ninety (90) days before the date on which
the Loan has been paid in full.  For purposes hereof, the term “Acceptable
Environmental Assessment” shall mean a Phase I environmental assessment or study
of the Property (or such other form of environmental assessment or study
reasonably acceptable to Lender) performed by an environmental engineer or
consulting firm reasonably approved by Lender in writing, and which
environmental assessment or study shall be in form and substance reasonably
acceptable to Lender and shall not indicate the presence of any Hazardous
Materials in violation of any Environmental Laws or contain any recommendations
for Remedial Work (provided, however, if such environmental assessment
recommends Remedial Work, then the Environmental Sunset shall be effective upon
the performance and completion of such Remedial Work and delivery to Lender of
an update or revision to the previous environmental assessment indicating no
further Remedial Work is required at the Property and such environmental
assessment shall then be deemed an Acceptable Environmental Assessment).

 

Article 9 - Single Purpose Entity

 

Section 9.1     Single Purpose Entity Definitions.

 

As used in this Mortgage, the following terms have the following meanings:

 

“Organizational Documents” means all documents and agreements providing for, or
related to, the formation, organization and governance of a Person, including
(1) if such Person is a corporation, its certificate of incorporation, by-laws
and any shareholder agreement related to such corporation, (2) if such a Person
is a general partnership, its partnership agreement, (3) if such Person is a
limited partnership, its certificate of limited partnership and partnership
agreement, and (4) if such Person is a limited liability company, its
certificate of formation and operating agreement and any agreement among its
members related to such limited liability company.

 

Page 35

--------------------------------------------------------------------------------

 

 

Section 9.2     Single Purpose Entity.

 

Borrower represents, warrants and covenants that Borrower did not previously and
in the future will not and shall not (a) acquire any real or personal property
other than the Property and Personal Property, (b) operate any business other
than the management and operation of the Property; and (c) take any actions or
suffer any omissions that would cause its assets to be comingled with the assets
of another Person or which would render it difficult to segregate and identify
its assets, including any of the following:

 

(1)     Organizational Documents. Either (a) fail to provide in its
Organizational Documents for restrictions substantially similar to those set
forth in this Section; or (b) amend any provisions of its Organizational
Documents so that Borrower is no longer in compliance with this Section,

 

(2)     Single Business Purposes. Engage in any business or activity other than
the ownership, operation, management and maintenance of the Property, and
activities incidental thereto,

 

(3)     Ownership of a Single Asset. Acquire or own any assets other than the
Property,

 

(4)     Maintenance of Existence. Fail to do all things necessary to preserve
its existence in good standing (if applicable) under the laws of the
jurisdiction of its organization or formation, or fail to qualify and remain
qualified as a foreign entity in each jurisdiction in which such qualification
is required,

 

(5)     Maintain Separate Accounts. Comingle its assets or funds with the assets
of any other Person, including its Affiliates, or fail to maintain its assets in
such a manner that it is costly or difficult to segregate, ascertain or identify
its individual assets from those of any other Person, including its respective
Affiliates,

 

(6)     Guarantees. Pledge any or all of its assets for the benefit of, or to
secure the obligations of, any other Person, except for the Liens granted
pursuant to the Loan Documents, or (b) hold itself out as responsible for, or
assume, guarantee, endorse or otherwise be or become directly or contingently
responsible or liable for the obligations of any Person,

 

Page 36

--------------------------------------------------------------------------------

 

 

(7)     Investments. Make a loan or advance to a Person, or purchase or
otherwise acquire any capital stock, assets, obligations, or other securities
of, or make any capital contribution to, or otherwise invest in or acquire any
interest in any Person,

 

(8)     Transactions With Affiliates. Enter into any contract or agreement with
any Affiliates, except in the ordinary course of and pursuant to the reasonable
requirements of the business of Borrower and upon fair and reasonable terms no
less favorable to Borrower than Borrower would obtain in a comparable arm's
length transaction with a Person that is not an Affiliate,

 

(9)     Presentation as Separate Legal Entity. Present itself as a division or
department of another Person, or fail to (a) hold itself out to the public as a
legal Person separate and distinct from any other Person, (b) conduct its
business solely in its own name, and (c) correct any known misunderstanding
regarding its separate identity,

 

(10)     Maintenance of Separate Books and Records. Fail to maintain its
records, financial statements, accounting records, books of account, and bank
accounts and Organizational Documents separate and apart from those of any other
Person, other than in connection with consolidated financial statements with the
parent entities provided same is in accordance with commercially sound
accounting practices.

 

Article 10 - Books and Records and Reporting Requirements

 

Section 10.1     Maintenance of Records.

 

Borrower will maintain and keep complete and accurate books and records of
account in which complete entries reflecting all financial transactions relating
to the Borrower and the Property will be made in accordance with accounting
methods acceptable to Lender in its reasonable discretion, consistently applied
and correctly reflecting the operation, income, revenue, rents, costs and
expenses of the Property, such records to include, without limitation, copies of
supporting bills and invoices, bank account statements, contracts, leases and
all other instruments and financial records which affect or relate to the
Property or the Borrower including any reports or documents required by this
Article (collectively, the "Books and Records"). Borrower shall keep and
maintain the Books and Records at the Property or the management agent's
offices. Upon request by Lender, Borrower shall make all Books and Records
available for review, inspection and copying by the Lender at the Property and
all Books and Records shall be subject to examination, inspection and copying at
any reasonable time by Lender. If Borrower fails to provide in a timely manner
any Books and Records, Lender shall have the right to have Borrower's Books and
Records audited, at Borrower's expense, by independent certified public
accountants selected by Lender in order to obtain such statements, schedules and
reports, and all related out of pocket costs and expenses of Lender including
accountant’s fees and attorney’s fees shall be paid by Borrower to Lender. If an
Event of Default has occurred, Borrower shall deliver to Lender upon written
demand all Books and Records. If an Event of Default has occurred and Lender has
not previously required Borrower to furnish a quarterly statement of income and
expense for the Property, Lender may require Borrower to furnish such a
statement within 30 days after the end of each fiscal quarter of Borrower
following such Event of Default.

 

Page 37

--------------------------------------------------------------------------------

 

 

Section 10.2     Right of Inspection.

 

Lender and any Persons authorized by Lender have the right, upon reasonable
advance notice to Borrower and at reasonable times, to examine, review and
inspect at the Property any Books and Records, and to make copies and take
abstracts therefrom. All Books and Records shall be made available at the
Property for such examination, review, inspection and copying. Lender shall have
the right to discuss the affairs, finances, assets, business and Books and
Records of Borrower with its managers, officers, members, partners, shareholders
and/or accountants and Borrower shall make such managers, officers, members,
partners, shareholders and/or accountants available for such discussions and
direct (and hereby irrevocably directs) such managers, officers, partners,
shareholders and/or accountants to answer Lender’s questions concerning the
Books and Records and the financial affairs of Borrower and disclose to Lender
such financial information of Borrower as Lender may require. Lender shall have
the right to discuss the affairs, finances, business and assets of any Guarantor
or Indemnitor with each such Guarantor and Indemnitor (and, if applicable, each
such Guarantor’s or Indemnitor’s managers, officers, partners, shareholders
and/or accountants) and Borrower shall make all such Persons available for such
discussions and direct (and hereby irrevocably directs) such Persons to answer
Lender’s questions concerning the Books and Records and the financial affairs of
Guarantors and Indemnitors and disclose to Lender such financial information of
Guarantors and Indemnitors as Lender may reasonably require.

 

Section 10.3     Reporting Requirements.

 

Borrower shall furnish to Lender (and to the extent any of the following Books
and Records are required of or relate to any Guarantor or Indemnitor, Borrower
shall cause such Guarantor and Indemnitor to furnish and such Guarantor and
Indemnitor shall furnish to the Lender):

 

(1)     Financial Statements.

 

(a)     Semi-Annual Financial Statements. As soon as available and in any event
within sixty (60) days after January 1, 2021 and within sixty (60) days of the
end of each six (6) month period thereafter, a balance sheet of Borrower as of
the end of such previous six (6) month period, a statement of operations and
cash flow of Borrower for such six (6) month period commencing at the end of its
previous six (6) month period, a full and complete statement of all income and
expenses incurred in the operation and maintenance of the Property for the
previous six (6) month period and a current rent roll (a “Semi-Annual Income and
Expense Statement”), all in reasonable detail and in form required by Lender,
stating in comparative form the respective figures for the corresponding date
and periods in such previous six (6) month period; it being understood, however,
that the detail and form of statements provided to and accepted by Lender prior
to the making of the Loan shall be deemed to be satisfactory, provided that the
Income and Expense Statement clearly indicates the period or dates which they
represent and each are certified and dated as required pursuant to Section 10.5
herein;

 

Page 38

--------------------------------------------------------------------------------

 

 

(b)     Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of Borrower, a balance
sheet of Borrower as of the end of such fiscal year, a statement of operations
and cash flow of Borrower for such fiscal year commencing at the end of its
previous fiscal year and a full and complete statement of all income and
expenses incurred in the operation and maintenance of the Property for the
previous fiscal year (an “Income and Expense Statement”), all in reasonable
detail and in form required by Lender, stating in comparative form the
respective figures for the corresponding date and periods in such previous
fiscal year, and prepared, dated and certified as complete an accurate by a
licensed certified public accountant;

 

(2)     Operating Budget. As soon as available and in any event fifteen (15)
days prior to the start of each fiscal year of Borrower, an annual operating
budget presented on a monthly basis consistent with the current Income and
Expense Statement, including cash flow projections for the upcoming year, and
all proposed capital replacements and improvements;

 

(3)     Rent Roll.

 

(a)     Semi-Annual Rent Roll. As soon as available but no later than sixty (60)
days after January 1, 2021 and within sixty (60) days of the end of each six (6)
month period thereafter, a rent roll in form required by Lender detailing the
names of all Tenants of the Improvements, the portion of the Improvements
occupied by each Tenant, the base rent and any other charges payable under each
Lease and the term of each Lease, including the expiration date, the extent to
which any Tenant is in default under any Lease, and any other information as is
reasonably requested by Lender;

 

(b)     Annual Rent Roll. As soon as available but no later than ninety (90)
days after the end of each fiscal year of Borrower, a rent roll in form required
by Lender detailing the names of all Tenants of the Improvements, the portion of
the Improvements occupied by each Tenant, the base rent and any other charges
payable under each Lease and the term of each Lease, including the expiration
date, the extent to which any Tenant is in default under any Lease, and any
other information as is reasonably requested by Lender;

 

(4)     Personal Financial Statements. As soon as available but no later than
thirty (30) days after January 1, 2021 and within sixty (60) days of the end of
each six (6) month period thereafter, a Personal Financial Statement of each
Guarantor and of each Indemnitor. Each Personal Financial Statement shall be
certified as complete and accurate by each Guarantor and each Indemnitor and
contain such schedules and reports as may in the Lender’s determination be
necessary, together with such information as the Lender in its reasonable
discretion may require (the “Personal Financial Statement”) and, as soon as
available and in any event within five (5) days after filing, copies of all tax
returns filed by each Guarantor and each Indemnitor; it being understood,
however, that the detail and form of statements provided to and accepted by
Lender prior to the making of the Loan shall be deemed to be satisfactory.

 

Page 39

--------------------------------------------------------------------------------

 

 

(5)     Tax Returns. As soon as available and in any event within five (5) days
after filing, copies of all tax returns filed by Borrower.

 

Lender may also require that any statements required herein be audited at the
Borrower’s expense by an independent certified public accountant.

 

Upon the occurrence and continuance of an Event of Default and request made by
Lender, Borrower shall also furnish to Lender (a) such reports described above
in this Section 10.3 to Lender at any other time and for such period or periods
as Lender may reasonably require (but in no event more than four (4) times a
year), and (b) such additional reports as Lender may reasonably require
including:

 

 

(i)

Monthly Operating Statement. As soon as available but no later than twenty (20)
days after the end of the calendar month in which such request is made, a
monthly operating statement for the Property in the form required by Lender,
detailing the revenues received, the expenses incurred and the net operating
income before and after debt service (principal and interest) and major capital
improvements for such month and containing appropriate year-to-date information;

 

 

(ii)

Monthly Financial Statements. As soon as available but no later than thirty (30)
days after the end of the calendar month in which such request is made, a
balance sheet of Borrower as of the end of such month, and a statement of
operations and statement of cash flow of Borrower for such month, all in
reasonable detail and stating in comparative form the respective figures for the
corresponding date and period in the prior fiscal year; it being understood,
however, that the detail and form of statements provided to and accepted by
Lender prior to the making of the Loan shall be deemed to be satisfactory;

 

 

(iii)

Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of Borrower, a balance sheet of Borrower as of the end of such
quarter, a statement of operations and cash flow of Borrower for such quarter
and for the period commencing at the end of its previous fiscal year and ending
with the end of such quarter and an Income and Expense Statement for each such
quarter, all in reasonable detail and in form required by Lender, stating in
comparative form the respective figures for the corresponding date and periods;
; it being understood, however, that the detail and form of statements provided
to and accepted by Lender prior to the making of the Loan shall be deemed to be
satisfactory;

 

Page 40

--------------------------------------------------------------------------------

 

 

 

(iv)

Property Management Report. A property management report for the Property,
showing the number of inquiries made and/or rental applications received from
Tenants or prospective Tenants and deposits received from Tenants and any other
information requested by Lender, in reasonable detail and certified by Borrower
to be true and complete;

 

 

(v)

Accounting for Security Deposits. An accounting of all security deposits held in
connection with any Lease, including the name and identification number of the
accounts in which such security deposits are held, the name and address of the
financial institutions in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to obtain information regarding such accounts
directly from such financial institutions.

 

During the occurrence and continuance of an Event of Default, Borrower shall
furnish each and every of the above reports to Lender within ten (10) days of
demand made by Lender therefor.

 

Section 10.4     Credit Report.

 

Borrower, each Guarantor and each Indemnitor authorize Lender to obtain a credit
report, Dun & Bradstreet report and/or similar reports against Borrower, any
Guarantor and any Indemnitor at any time.

 

Section 10.5     Certification of Chief Financial Officer.

 

Accompanying all financial statements, reports and Books and Records to be
delivered under Section 10.3, Borrower shall deliver to Lender a certificate of
the chief financial officer of Borrower or a principal of Borrower authorized to
bind Borrower certifying that (a) such statements, reports, Semi-Annual Income
and Expense Statement(s) and/or Books and Records are complete and correct and
that they fairly present the financial condition of Borrower as of the end of
such applicable period and the results of operations for such applicable period,
all in accordance with a method of accounting (consistently applied) acceptable
to Lender in its reasonable discretion, and (b) no Event of Default has occurred
and is continuing, or if an Event of Default has occurred and is continuing, a
statement as to the nature of such Event of Default and the action which is
proposed to be taken with respect to such Event of Default.

 

Page 41

--------------------------------------------------------------------------------

 

 

In addition, each Income and Expense Statement to be delivered under Section
10.3 must be certified by an independent, certified public accountant as
complete and accurate and that they fairly present the financial condition of
Borrower as of the end of such applicable period and the results of operations
for such applicable period.

 

Section 10.6     Fees for Failure to Provide Required Reports.

 

All reports required under Section 10.3 shall be furnished within the time
period(s) specified above in this Section. In the event that any such report
remains outstanding for a period of thirty (30) days beyond its due date, the
Lender shall be entitled (in addition to any other remedies available to the
Lender) upon fifteen (15) days written notice to increase the Interest Rate by
two percent (2%) per annum (i.e., 200 basis points) until such time as the
reports required under Section 10.3 are delivered to the Lender’s satisfaction.

 

Borrower expressly acknowledges that its failure to provide any of the foregoing
required reports to the Lender will (a) cause Lender to incur additional and
significant costs and expenses in servicing and processing the Loan, including
the need for increased attention by the Lender’s servicing department and the
possibilities of increased regulatory examination and transfer of the loan to
the Lender’s special servicing department or loan recovery unit, (b) potentially
subject the Lender to increased reserve or capital requirements and (c) subject
Lender to additional review burdens, costs and fees including the need for
increased personnel to monitor Borrower’s compliance with the requirements of
this Article. Borrower acknowledges that it is extremely difficult and
impractical to determine any of those additional costs and expenses and that the
Lender is entitled to be compensated for such increased risks. Borrower agrees
that the increase in the rate of interest set forth above represents a fair and
reasonable estimate of the additional costs and expenses Lender will incur by
reason of Borrower’s failure to provide any such report and the additional
compensation Lender is entitled to receive on account of such failure.

 

Article 11 - General Representations and Covenants

 

Section 11.1     General Representations and Warranties.

 

Borrower represents, covenants and warrants that:

 

(1)     Formation, Good Standing, Power and Due Qualification of Borrower.
Borrower (a) is a limited liability company, duly formed, validly existing, and
in good standing under the laws of the jurisdiction of its formation, (b) has
all the requisite power and authority, to own its assets and to transact the
business in which it now engages or proposes to engage in, (c) is duly
authorized to transact business within the state in which the Property is
located, (d) is in good standing under the laws of each other jurisdiction in
which such qualification is required and (e) shall maintain, continuously and
without interruption, all of the foregoing authorizations, power and authority
until the obligations evidenced hereby are fully satisfied.

 

Page 42

--------------------------------------------------------------------------------

 

 

(2)     Authority of Borrower. The execution, delivery and performance by
Borrower of this Mortgage are within its powers, have been duly authorized by
all necessary action, and do not and will not (a) require any consent or
approval of its managers or members, as the case may be, which has not been
obtained, or (b) contravene its Organizational Documents.

 

(3)     No Contravention of Borrower. The execution, delivery and performance by
Borrower of this Mortgage do not and will not (a) violate any provision of any
Law, order, writ, judgment, injunction, decree, determination, or award
presently in effect applicable to Borrower, (b) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease, or instrument to which Borrower is a party or by which
Borrower or Borrower’s properties may be bound or affected, or (c) result in, or
require, the creation or imposition of any Lien upon or with respect to any of
the properties now owned or hereafter acquired by Borrower.

 

(4)     Legally Enforceable. This Mortgage and each other Loan Document to which
Borrower is a party is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except to the extent
that such enforcement may be limited by (a) applicable Insolvency Laws, or (b)
general equitable principles, regardless of whether the issue of enforceability
is considered in a proceeding in equity or at law.

 

(5)     Authorization. Other than as has been already obtained, no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority is required (a) for the execution, delivery or
performance by Borrower of this Mortgage or any other Loan Document, or (b) for
the consummation of the transaction contemplated by the Loan Documents, or (c)
for the exercise by Lender of the rights and remedies provided for in this
Mortgage or any other Loan Document.

 

(6)     Information. No information, exhibit, or report furnished by Borrower or
any other Person to Lender in connection with the making of the Loan contains
any material misstatement of fact or omits to state a material fact or any fact
necessary to make the statements contained therein not misleading. There has
been no material adverse change in any condition, fact, circumstances, or event
that would make any of the information, exhibits or reports furnished in
connection with the making of the Loan inaccurate, incomplete or otherwise
misleading in any respect. Borrower has disclosed to Lender in writing any and
all facts that could result in a material adverse change to the Real Estate or
Borrower.

 

(7)     Financial Information. All information, including all financial
statements or information delivered by Borrower and/or any Guarantor, Indemnitor
or other Person regarding Borrower, any Guarantor, any Indemnitor and/or the
Property, is true and correct as of the respective date of each such statement
or report, and accurately reflects the financial condition of Borrower and each
such Guarantor, Indemnitor or Person as of the date of such statements or
reports. Neither Borrower nor any such Guarantor, Indemnitor or Person has any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that could result in a material adverse change to Borrower, such Guarantor, such
Indemnitor or such Person, as applicable. There has been no material adverse
change to Borrower, or any such Guarantor, Indemnitor or Person since the date
of such financial statements or reports. There has been no material adverse
change to the Real Estate or Borrower.

 

Page 43

--------------------------------------------------------------------------------

 

 

(8)     Tax Returns. Borrower has filed all tax returns (federal, state and
local) (“Tax Returns”) required to be filed and has paid all taxes, assessments
and governmental charges and levies thereon to be due, including interest and
penalties. The charges, accruals and reserves on the books of Borrower for taxes
or other governmental charges are adequate. No additional tax liability has been
asserted against Borrower or any assessment received by Borrower which remains
open and unpaid. Subsequent to the date hereof, Borrower shall file all Tax
Returns required to be filed by Borrower and shall pay all taxes, assessments
and governmental charges and levies imposed upon Borrower or the Property,
including interest and penalties.

 

(9)     Compliance With Law. Borrower has no knowledge that it is not in
compliance in all material respects with all applicable Laws. Borrower possesses
and is in compliance with all Governmental Approvals required to conduct its
business as now conducted and as presently proposed to be conducted. Neither
Borrower nor to the best of Borrower’s knowledge any other Person in occupancy
of or involved in the operations or use of the Property has committed any act or
omission affording any Governmental Authority the right of forfeiture as against
any or all of the Property, any collateral for any or all of the Secured
Obligations, or any or all monies paid in performance of Borrower’s obligations
under any of the Loan Documents.

 

(10)     Embargoed Person. None of the funds or other assets of Borrower
constitute property of, or are beneficially owned, directly or indirectly, by
any Person subject to trade restrictions under U.S. Law with the result that
either (1) the investment in Borrower (whether directly or indirectly), or (2)
the making of the Loan is in violation of Law. None of the funds of Borrower or
any Guarantor or any Indemnitor have been derived from any unlawful activity
with the result that either (1) the investment in Borrower, or (2) the making of
the Loan is prohibited by Law. The Borrower, all Restricted Parties and their
affiliates, subsidiaries or any of their respective agents acting or benefitting
in any capacity in connection with the transactions contemplated by this Loan
are in full compliance with, and shall continue to comply with any Laws relating
to terrorism or money laundering, including without limitation Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
U.S. Department of Treasury Office of Foreign Assets Control (“OFAC”).

 

Page 44

--------------------------------------------------------------------------------

 

 

(11)     Litigation. There is no action, suit or proceeding pending or, to the
knowledge of Borrower, threatened against or affecting Borrower before any
court, arbitration panel or other governmental body, which, in any one case or
in the aggregate, could result in a material adverse change to the Real Estate
or Borrower.

 

(12)     No Default or Event of Default. No Default or Event of Default has
occurred.

 

(13)     No Foreign Person. Borrower is not a “foreign person” within the
meaning of Section 1445(f)(3) or 7701 of the Internal Revenue Code of 1986.

 

(14)     Partnership and Joint Ventures. Borrower is not a partner in any
partnership, a shareholder in corporation, a member of any limited liability
company, a party to a joint venture or an owner, member or principal of any
other entity.

 

(15)     Intellectual Property. Borrower possesses all licenses, franchises,
patents, copyrights, trademarks, and trade names, or rights thereto, to conduct
its business as now conducted and as presently proposed to be conducted, and
Borrower is not in violation of any valid rights of others with respect to any
of the items noted above.

 

(16)     Acts of God. Neither the business nor the properties of Borrower are
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy, or other Casualty (whether or not covered by insurance) which has
resulted in, or could result in, a material adverse change to the Real Estate or
Borrower.

 

(17)     Labor Matters. Borrower is not a party to any collective bargaining
agreement.

 

(18)     Other Agreements. Borrower is not a party to any indenture, loan, or
credit agreement, or to any lease or other agreement or instrument, or subject
to any Organizational Document restriction which has resulted in, or could
result in, a material adverse change to the Real Estate or Borrower. Borrower is
not in default in any respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party where such default has resulted in, or could
result in, a material adverse change to the Real Estate or Borrower.

 

(19)     Governmental Regulation. Borrower is not subject to any Law limiting
its ability to incur its obligations under any of the Loan Documents.

 

(20)     J-51/DHCR/Tax Abatements/Rent Registrations. Borrower has complied
with, and shall continue to comply with, any and all Laws relating to real
estate tax abatements and/or exemptions benefiting the Property, rent
regulation, rent control and rent stabilization, including Section 11-243 of the
Administrative Code of the City of New York, New York State Real Property Tax
Law Section 489, Chapter 5 of Title 28 of the Rules of the City of New York, all
Laws commonly known as J-51 tax abatement laws, all Laws commonly known as 421-a
tax abatement laws and all Laws related to obtaining reductions or abatements of
real estate taxes and/or real estate tax assessments (collectively, the “Tax
Abatement Laws”) and the Borrower and/or the Property is/are not subject to any
penalty, fine, assessment or adjustment of or repayment of Rents under any of
the Tax Abatement Laws. Borrower hereby consents to the review by Lender of all
New York State Division of Housing and Community Renewal (“DHCR”) registrations.
Borrower further certifies and represents that any DHCR rent registration
filings submitted to Lender are true and correct and not subject to overcharge
claims (except as disclosed by Borrower to Lender in writing prior to the date
hereof). Borrower covenants and agrees to timely file for additional rent
increases whenever allowed by applicable rent regulations and whenever
commercially prudent.

 

Page 45

--------------------------------------------------------------------------------

 

 

(21)     Property Agreements. Each of the Property Agreements is in full force
and effect and there are no outstanding defaults by any Person party to such a
Property Agreement. No Person party to such Property Agreement (other than a
management agreement) has given or received any notice of default under any of
the Property Agreements that remains uncured or in dispute. No Property
Agreement has as a party an Affiliate of Borrower. All fees and other
compensation for services previously performed under the management agreement
have been paid in full.

 

Section 11.2     General Reporting Requirements.

 

Borrower agrees that Borrower will furnish:

 

(1)     Litigation. Promptly after their commencement, notice of all actions,
suits, and proceedings involving or affecting Borrower or the Property including
those brought by, against or before any Governmental Authority or arbitrator,
other than eviction proceedings against any individual residential tenant.

 

(2)     Material Adverse Change. As soon as possible after the occurrence of any
Material Adverse Change to Borrower, written notice of such material adverse
change.

 

(3)     Event of Default. Within five (5) days after the occurrence of any Event
of Default, notice, and the nature, of such Event of Default.

 

(4)     General Information. Promptly after request, such other information
respecting the status of the business, assets, liabilities, results of
operations, condition (financial or otherwise), of Borrower or the Property as
Lender may reasonably request from time to time.

 

Page 46

--------------------------------------------------------------------------------

 

 

Section 11.3     Trust Fund; Lien Laws.

 

Borrower will receive the advances made hereunder and secured hereby and will
hold the right to receive such advances as a trust fund to be applied first for
the purpose of paying the costs of improvements on the Land and will apply the
same first to the payment of such costs before using any part of the total of
the same for any other purpose and, in the event all or any part of the Land is
located in the State of New York, will comply with Section 13 of the New York
Lien Law. Borrower will indemnify and hold Lender harmless against any loss or
liability, cost or expense, including any judgments, out of pocket attorney’s
fees, costs of appeal bonds and printing costs, arising out of or relating to
any proceeding instituted by any claimant alleging a violation by Borrower of
any applicable lien law, including any section of Article 3-A of the New York
Lien Law.

 

Section 11.4     Estoppel Certificate.

 

Within 10 days after a request from Lender, but not more than twice a year and
at any time after an Event of Default, Borrower shall deliver to Lender a
written statement, signed and acknowledged by Borrower, certifying to Lender or
any person designated by Lender, as of the date of such statement, (i) that the
Loan Documents are unmodified and in full force and effect (or, if there have
been modifications, that the Loan Documents are in full force and effect as
modified and setting forth such modifications); (ii) the unpaid principal
balance of the Note; (iii) the date to which interest under the Note has been
paid; (iv) that Borrower is not in default in paying the Secured Obligations or
in performing or observing any of the covenants or agreements contained in this
Mortgage or any of the other Loan Documents (or, if the Borrower is in default,
describing such default in detail satisfactory to Lender); (v) whether or not
there are then existing any setoffs or defenses known to Borrower against the
enforcement of any right or remedy of Lender under the Loan Documents; and (vi)
any additional facts reasonably requested by Lender (“Estoppel Certificate”).

 

Article 12 - Events of Default

 

Section 12.1     Event of Default Definitions.

 

As used in this Mortgage the following terms have the following meanings:

 

“Affiliated Manager” means any managing agent in which Borrower, any Guarantor
or any Indemnitor has, directly or indirectly, any legal, beneficial or economic
interest.

 

“Obligated Party” means Borrower, each Guarantor and each Indemnitor, or any or
all of the foregoing, all as the context may require.

 

Page 47

--------------------------------------------------------------------------------

 

 

“Prohibited Transfer” means (1) if a Restricted Party is a corporation, general
partnership, limited partnership or limited liability company, any merger or
consolidation involving such Party, (2) if a Restricted Party is a corporation,
a Sale or Encumbrance of such corporation’s stock or of any profits or proceeds
related to such stock or the creation or issuance of new stock, (3) if a
Restricted Party is a general partnership, the change, removal, resignation or
addition of a partner or the Sale or Encumbrance of any partnership interest of
any partner or of any profits or proceeds relating to such partnership interest,
or the creation of a new partnership interest, (4) if a Restricted Party is a
limited partnership, the change, removal, resignation or addition of a general
or limited partner or the Sale or Encumbrance of any general or limited
partnership interest of any partner or of any profits or proceeds related to
such general or limited partnership interest, or the creation of new general or
limited partnership interest, (5) if a Restricted Party is a limited liability
company, the change, removal, resignation or addition of a member or the Sale or
Encumbrance of any membership interest of a member or of any profits or proceeds
related to such membership interest, or the creation or issuance of a new
membership interest, or the change, removal, resignation or addition of a
managing member or non-member manager, (6) an installment sales contract with
respect to all or any portion of the Property, (7) a lease of all or any portion
of the Property with an option to buy, (8) a lease of all or any portion of the
Property with a term in excess of three (3) years including renewal terms (other
than (i) routine residential apartment leases and (ii), with respect to leases
of parking or commercial spaces, stores or offices, if any, in the Real Estate,
individual commercial, office or store or parking leases, provided all such
leases are made in the Borrower’s ordinary course of business and upon then
current market terms and rents, are acceptable to the Lender and comply with the
provisions of Section 5.1 and Section 5.2 herein, (9) any change in the
interests of the Principals of the Borrower as shareholders, partners, members
and/or otherwise, including any change in the ownership of any entities which
own (either directly or indirectly and/or through one or more sub-entities) any
interest in the Borrower, (10) any change in the management of the Property in
place at the closing of the Loan, (11) any pledge or mortgaging of, or placing
any encumbrance upon, any interest, direct or indirect, in the Borrower, (12)
any attempt to convert the Property, or any portion thereof, to a condominium or
cooperative form of ownership, and (13) any financing by a Restricted Party in
which bonds, debentures or similar instruments are offered for sale to
investors, whether privately or publicly, including any sale or offering thereof
through a domestic or foreign marketplace and either (a) the underlying asset(s)
or credit(s) supporting or serving, as the basis (directly or indirectly) of
such financing is/are comprised of, in whole or in part, the Property or any
part thereof or (b) where as part of the underlying asset(s) or credit(s)
supporting or serving, in whole or in part, as the basis (directly or
indirectly) of such financing, the Property has been or will be pooled, grouped
with  or considered in conjunction with any other property(ies).

 

“Restricted Parties” means: (a) Borrower, (b) each Guarantor, (c) each
Indemnitor, (d) each Affiliated Manager, (e) each shareholder, partner, member
or other principal or member- or non-member manager of any of the foregoing, (f)
each direct, indirect, legal or beneficial owner of any of the foregoing
(through one or more sub-entities or one or more owning entities) and each
shareholder, partner, member or other principal or member- or non-member manager
of any such direct, indirect, legal or beneficial owner.

 

Page 48

--------------------------------------------------------------------------------

 

 

Section 12.2     Events of Default.

 

Each of the following events is an “Event of Default”:

 

(1)     The occurrence of any of the following:

 

(a)     any failure to pay or deposit when due, beyond any applicable notice and
grace period, any amount required by the Note, this Mortgage or any other Loan
Document;

 

(b)     any failure to maintain the insurance coverage required by Article 6
(Insurance);

 

(c)     any failure to comply with the provisions of Article 9 (Single Purpose
Entity);

 

(d)     fraud or material misrepresentation or material omission by Borrower, or
any of Principals of the Borrower, or any Guarantor or Indemnitor in connection
with (A) the application for or creation of the Indebtedness, (B) any financial
statement, rent roll, or other report or information provided to Lender during
the term of this Mortgage or (C) any request for Lender's consent to any
proposed action, including a request for disbursement of funds under any Loan
Document;

 

(e)     a Prohibited Transfer or a Sale or Encumbrance of all or any of the
Property, of any interest in the Property or of any interest (direct or
indirect) in the Borrower or any Restricted Party;

 

(f)     any exercise by the holder (including Lender) of any other debt
instrument secured by a mortgage, deed of trust or deed to secure debt on the
Property (whether or not same constitutes a Permitted Encumbrance and regardless
of whether same is junior, equal or superior in Lien to the Lien of this
Mortgage) of a right to declare all amounts due under that debt instrument
immediately due and payable;

 

(g)     any failure by Borrower to comply with the requirements of Article 10
(Books and Records and Reporting Requirements);

 

(h)      any Obligated Party is the subject of or becomes subject to a
Bankruptcy Event, or all or any part of the Property is the subject of or
becomes subject to a Bankruptcy Event;

 

(i)      if at any time and for any reason the Lien of this Mortgage ceases to
be a valid and perfected first priority Lien in, to, on and against the
Property;

 

(j)     if at any time and for any reason any Guaranty, Indemnity Agreement or
other Loan Document ceases to be in full force and effect, or is declared null
and void; or the validity or enforceability of such Guaranty, Indemnity
Agreement or other Loan Document is contested by the applicable Guarantor,
Indemnitor or other obligor; or any Guarantor, Indemnitor or other obligor
denies it has any further liability or obligation under its Guaranty, Indemnity
or other Loan Document; or any Guarantor, Indemnitor or other obligor fails to
perform any of its obligations under its Guaranty, Indemnity or other Loan
Document;

 

Page 49

--------------------------------------------------------------------------------

 

 

(k)     any representation or warranty made by any Obligated Party in any Loan
Document or which is contained in any certificate, document, opinion, financial
or other statement furnished at any time under, as required by or in connection
with any Loan Document, was incorrect in any material respect on or as of the
date made;

 

(l)     any change in the management of the Property currently in effect as of
the date hereof without the prior written consent of Lender;

 

(m)     intentionally omitted;

 

(n)     any failure by Borrower to perform or abide by any of obligations or
covenants as and when required under any Loan Document other than this Mortgage,
or to suffer or permit any omission of any of such obligations or covenants
under any Loan Document other than this Mortgage or to suffer, permit or engage
in any breach of any warranty, representation or covenant made in any Loan
Document other that this Mortgage, which continues beyond the applicable cure
period, if any, specified in that Loan Document;

 

(o)     any failure by Borrower to comply with any of the terms, covenants
and/or conditions of any other Article contained in this Mortgage.

 

(2)     Subordination Agreements. At any time and for any reason any
subordination agreement ceases to be in full force and effect or is declared
null and void, or the validity or enforceability thereof or of any part thereof
is contested by any Person or any Person fails to perform its obligations
thereunder;

 

(3)     Loss of Use of Property. If for any reason Borrower is unable to use all
or any material part of the Property for the purposes intended as of the date of
this Mortgage, including as a result of (a) failure to obtain or comply with any
Permit required for the ownership or operation of the Property, (b) any change
in any zoning Law, (c) the enactment, adoption or implementation of any Law, (d)
a Casualty, if the related Casualty Insurance Proceeds are not used in
accordance with the terms of this Mortgage to pay for the cost of the applicable
Restoration, or (e) a Condemnation, if the related Condemnation Award is not
used in accordance with the terms of this Mortgage to pay for the cost of the
applicable Replacement, or (f) issuance of an order by any Governmental
Authority;

 

Page 50

--------------------------------------------------------------------------------

 

 

(4)     Dissolution or Death. In the case of an Obligated Party that is not an
individual, any dissolution, termination, partial or complete liquidation,
merger or consolidation of any Obligated Party, or, in the case of a Obligated
Party that is an individual, the death or incapacity of such Obligated Party,
unless said individual is replaced by a substitute individual satisfactory to
the Lender, in its reasonable discretion;

 

(5)     Prohibition on Payment of Taxes. If it shall be illegal for Borrower to
pay any tax referred to in “Taxes on Lender” (Section 4.8) or if the payment of
such tax by Borrower would result in the violation of applicable usury Laws;

 

(6)     Property Agreements. Other than termination on its regularly scheduled
termination date, at any time and for any reason any Property Agreement ceases
to be in full force and effect or is declared null and void, or the validity or
enforceability thereof is contested by any party thereto, or any party thereto
denies it has any further liabilities or obligations under such Agreement, or
any party to such Agreement fails to perform any of its obligations under such
Agreement, unless a substitute property agreement is entered into by Borrower
with another reputable party containing commercially reasonable terms and
subject to Lender’s reasonable approval.

 

Article 13 - Remedies and Foreclosure

 

Section 13.1     Remedies.

 

If an Event of Default occurs, Lender may, at its option, but without
obligation, exercise one or more or all of the following remedies:

 

(1)     Performance by Lender. Lender may perform, or cause the performance of
(but shall not have the obligation to perform), any agreement Borrower fails to
perform under this Mortgage or any other Loan Document, including a failure to
pay Real Property Taxes or insurance premiums for any Required Insurance.

 

(2)     Acceleration. Lender may declare the unpaid portion of the Secured
Obligations to be immediately due and payable, without any presentment, demand,
protest, notice or action of any kind (each of which hereby is expressly waived
by Borrower), whereupon the Secured Obligations shall become immediately due and
payable.

 

(3)     Revocation of License to Collect Rents. Upon an Event of Default, Lender
may revoke the License to Collect Rents. Upon such revocation Lender may collect
and apply the Rents pursuant to the terms of this Mortgage without notice and
without taking possession of the Property. All Rents collected by Borrower after
the revocation of the License to Collect Rents shall be held by Borrower as
trustee under a constructive trust for the benefit of Lender, shall be
segregated from the other property or funds of Borrower and shall be immediately
delivered to Lender.

 

Page 51

--------------------------------------------------------------------------------

 

 

(4)     Exercise Rights of Borrower. Lender may exercise all rights, powers and
privileges of Borrower with respect to the Property, whether in the name of
Borrower or otherwise, including:

 

(a)     Possession and Operation of the Property. Taking possession, custody and
control of the Property and using, managing and operating the Property,

 

(b)     Deliveries by Borrower to Lender. Requiring Borrower to deliver to
Lender all keys, security deposits, operating accounts, prepaid Rents, past due
Rents, the Books and Records and all original counterparts of the Leases and the
Property Agreements,

 

(c)     Collect Rents. All acts permitted under Article 5 including collecting,
suing for and giving receipts for the Rents; in furtherance of such right Lender
may make demand on each Tenant for the payment to Lender of all rents due and to
become due under its Lease, and Borrower for the benefit of Lender and each such
Tenant hereby covenants and agrees that the Tenant shall be under no duty to
question the accuracy of Lender’s statement of default and shall unequivocally
be authorized to pay said Rents to Lender without regard to the truth of
Lender’s statement of default and notwithstanding notices from Borrower
disputing the existence of an Event of Default such that the payment of Rent by
the Tenant to Lender pursuant to such a demand shall constitute performance in
full of the Tenant’s obligation under the lease for the payment of Rents by the
Tenant to Borrower, and Borrower and each Tenant agrees that the exercise by the
Lender of any rights under this subsection “( c)” shall not (i) render the
Lender a mortgagee-in-possession, (ii) obligate the Lender to perform any duty
or obligation under any Lease or (iii) obligate the Lender to take any action
with respect to the Property including the care or maintenance thereof,

 

(d)     Leases. Taking any action with respect to Leases including entering
into, modifying, extending, enforcing, terminating, renewing or accepting
surrender of Leases and evicting tenants,

 

(e)     Property Agreements. Taking any action with respect to any Property
Agreement including entering into, modifying, extending, enforcing, terminating
or renewing any Property Agreement,

 

(f)     Proceedings. Bringing any proceeding in connection with the Property or
taking any action with respect to such proceeding including appearing in and
defending any such proceeding and instituting or continuing any such proceeding
to protect the Property as well as Borrower’s or Lender’s respective interests
in the Property,

 

Page 52

--------------------------------------------------------------------------------

 

 

(g)     Insurance. Maintaining insurance on the Property,

 

(h)     Construction/Alterations. Completing any construction on the Property in
such manner and form as Lender deems advisable and/or making alterations,
additions, renewals, replacements and improvements to, or on, the Property, as
Lender deems advisable,

 

(i)     Application of Receipts. After deducting all expenses incurred in
connection with the Property, applying the receipts from the Property to the
payment of the Secured Obligations, and

 

(j)     Operation of Property. Operating or managing the Property (through
Lender or any Person designated by Lender), without any liability to Borrower in
connection with such operations, except to use ordinary care, and Borrower shall
repay to Lender all costs, expenses and liabilities incurred by Lender in
managing, operating, maintaining, protecting, constructing or preserving the
Property.

 

(5)     Foreclosure Proceedings. Lender may institute proceedings, judicial or
otherwise, for the complete or partial foreclosure of this Mortgage and sale of
all or any portion of the Property at public auction, the power of sale being
hereby specifically granted. Such rights shall include Lender’s right (and
Borrower hereby expressly grants to Lender such right) to sell the Property
through Power of Sale, as and to the extent such remedy is available to Lender.

 

With respect to such Power of Sale, if the Property is located in the State of
New York: (a) Borrower hereby expressly grants to Lender the power to sell the
Property pursuant to Article 14 of the Real Property Actions and Proceedings Law
of the State of New York or any Law or similar Law permitting non-judicial sale
(“Article 14”); (b) as used in this Mortgage, the term or terms "foreclosure",
"action to foreclose", "proceeding to foreclose", "action to collect the
mortgage debt" and any similar term or terms used herein shall be deemed to
expressly include and refer to Lender's power to sell the Property pursuant to
Article 14; and (c) Borrower waives (to the extent permitted by Law) any right
granted pursuant to Section 1421 of the Real Property Actions and Proceedings
Law of New York or any similar Law, to challenge Lender’s election to enforce
this Mortgage by means of such non-judicial foreclosure by Power of Sale.

 

(6)     Specific Performance. Lender may seek specific performance of any
covenant, condition or agreement in this Mortgage or any other Loan Document
(without being required to foreclose this Mortgage), or in aid of the execution
of any power granted in any Loan Document, or for any foreclosure this Mortgage,
or for the enforcement of any other appropriate legal or equitable remedy or
otherwise as Lender elects.

 

Page 53

--------------------------------------------------------------------------------

 

 

(7)     Sale of Property. Lender may sell for cash or upon credit all or any
part of the Property and all estate, claim, demand, right, title and interest of
Borrower therein and rights of redemption thereof pursuant to Power of Sale or
otherwise, at one or more sales, in one or more parcels, at such time and place,
upon such terms and after such notice thereof as may be required or permitted by
applicable Law.

 

(8)     Judgment. Lender may recover judgment on the Note either before, during
or after any proceedings for the enforcement of this Mortgage or the other Loan
Documents.

 

(9)     Receiver or Possession.

 

(a) Lender shall be entitled, as a matter of strict right, without notice to any
Person and ex parte, and without regard to the value, condition or occupancy of
the security or of the Property, or the solvency of Borrower or of any Guarantor
or Indemnitor, or the adequacy of the Property as security for the Note, to have
a receiver appointed to enter upon and take possession of the Property, collect
the Rents and apply the same in accordance with the terms of this Mortgage, such
receiver to have all the rights and powers permitted under the Laws of the
jurisdiction in which the Property is located. Borrower hereby waives any
requirements on the receiver or Lender to post any surety or other bond. Lender
or the receiver may also take possession of, and for these purposes use, any and
all Personal Property which is a part of the Property and used by Borrower in
the rental or leasing of all or any part of the Property. Borrower is liable for
repayment of all of the expenses of any such receiver (including, without
limitation, the receiver's fees, counsel fees, costs and agent's compensation)
incurred pursuant to the powers herein contained. Lender shall apply such Rents
received by it in accordance with the terms of this Mortgage. The right to enter
and take possession of the Property, to manage and operate the same, and to
collect the Rents, whether by receiver or otherwise, shall be cumulative to any
other right or remedy hereunder or afforded by Law, and may be exercised
concurrently therewith or independently thereof. Lender shall be liable to
account only for such Rents actually received by Lender.

 

(b) Immediately upon appointment of a receiver or immediately upon the Lender's
entering upon and taking possession and control of the Property, Borrower shall
surrender possession of the Property to Lender or the receiver, as the case may
be, and shall deliver to Lender or the receiver, as the case may be, all Books
and Records, Tenant Security and prepaid Rents and any Rents subsequently
received. In the event Lender or a receiver takes possession and control of the
Property, Lender or such receiver may exclude Borrower and its representatives
from the Property. Borrower acknowledges and agrees that the exercise by Lender
of any of the rights conferred under this Article shall not be construed to make
Lender a mortgagee-in-possession of all or any portion of the Property so long
as Lender has not itself entered into actual possession of the Real Estate.

 

Page 54

--------------------------------------------------------------------------------

 

 

(c)     If Lender enters the Property, Lender shall be liable to account only to
Borrower and only for those Rents actually received. Lender shall not be liable
to Borrower, anyone claiming under or through Borrower or anyone having an
interest in the Property, by reason of any act or omission of Lender under this
Section, and Borrower hereby releases and discharges Lender from any such
liability to the fullest extent permitted by law.

 

(d)     Any entering upon and taking of control of the Property by Lender or the
receiver, as the case may be, and any application of Rents as provided in this
Instrument shall not cure or waive any Event of Default or invalidate any other
right or remedy of Lender under applicable law or provided for in this
Instrument.

 

(10)     Remedies Under the UCC. With respect to each item of Property in which
a security interest is granted pursuant to, and such security interest is
perfected under, the applicable Uniform Commercial Code (“UCC Collateral”),
Lender may exercise in respect of any or all of the UCC Collateral all rights,
remedies and powers provided for in this Mortgage, by Law, in equity or
otherwise available to it, including all the rights and remedies of a secured
party under the applicable Uniform Commercial Code.

 

(11)     Insurance Policies. Lender may surrender the insurance policies
maintained pursuant to “Insurance” (Article 6) and collect the unearned
insurance premiums on any and all such policies.

 

(12)     Application of Reserves. Lender may apply the undisbursed balance of
any funds in any Reserve to the payment of the Secured Obligations.

 

(13)     Blocking Accounts. Lender may prohibit Borrower and anyone claiming for
or through Borrower from making use of, or withdrawing any sums from, any
lockbox, escrow or similar account.

 

(14)     Right of Setoff. Borrower agrees that, in addition to, and without
limiting, any right of setoff, banker’s lien or counterclaim Lender may
otherwise have, and notwithstanding the existence of and without regard to any
exculpation language or other similar language, if any, in the Note or Loan
Documents limiting recourse against the Borrower and/or any other Person, (a)
Lender shall be entitled, at its option, to offset balances (including general
or special, time or demand, provisional or final) held by it for the account of
Borrower (or any Borrower, if more than one Person comprises the Borrower), at
any of the offices of Lender, in U.S. Dollars or any other currency, against any
amount due and payable by Borrower to Lender under this Instrument or any other
Loan Document which is not paid when due and (b) the exercise of any such right
of setoff shall not constitute an election of remedies which would preclude the
exercise of any other rights or remedies available to Borrower.

 

Page 55

--------------------------------------------------------------------------------

 

 

(15)     Causes of Action. Lender may exercise all rights and remedies under any
Causes of Action, whether before or after any sale of the Property by
foreclosure, Power of Sale or otherwise, and apply the proceeds of any recovery
to the Secured Obligations.

 

(16)     Other Remedies. Lender may pursue such other remedies as Lender may
have under Law or otherwise.

 

Section 13.2     Lender as Purchaser.

 

Lender has the right to become the purchaser at any sale held by Lender or by
any court, receiver, public officer or other Person, and Lender has the right to
credit, upon the amount of the bid made therefor, the amount of Secured
Obligations payable to it out of the net proceeds of such sale. Upon any such
purchase, Lender shall acquire good title to the Property so purchased, free
from the Lien of this Mortgage and free of all rights of redemption, if any, in
Borrower.

 

Section 13.3     Effect of Sale.

 

Any sale or sales of the Property, whether under the Power of Sale herein
granted and conferred or by virtue of judicial proceedings, shall operate to
divest all right, title, interest, claim, and demand whatsoever either at law or
in equity, of Borrower of, in, and to the Property and the property sold, and
shall be a perpetual bar, both at law and in equity, against Borrower,
Borrower's successors, and against any and all persons claiming or who shall
thereafter claim all or any of the Property sold from, through or under
Borrower, or Borrower's successors or assigns. Upon the completion of any sale
or sales made by Lender under or by virtue of this Article, Lender, or an
officer of any court empowered to do so, shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient interest in and to the
property and rights sold. Lender is hereby appointed the true and lawful
irrevocable attorney of Borrower, in its name and stead, to make all necessary
conveyances, assignments, transfers and deliveries of the Property and rights so
sold and for that purpose Lender may execute all necessary instruments of
conveyance, assignment and transfer, and may substitute one or more Persons with
like power, Borrower hereby ratifying and confirming all that its said attorney
or such substitute or substitutes shall lawfully do by virtue hereof.
Nevertheless, Borrower, if requested by Lender so to do, shall join in the
execution and delivery of all proper conveyances, assignments and transfers of
the properties so sold.

 

Page 56

--------------------------------------------------------------------------------

 

 

Section 13.4     Separate Sales.

 

Any Property sold pursuant to any judgment or writ of execution issued on a
judgment obtained by virtue of this Mortgage or any other Loan Document, or
pursuant to any other judicial proceedings under this Mortgage, or pursuant to
the Power of Sale granted in this Mortgage, may be sold in one parcel, as an
entirety or in such parcels, and in such manner or order as Lender, in its sole
discretion, may elect.

 

Section 13.5     Remedies Cumulative and Not Concurrent.

 

The rights and remedies of Lender as provided in this Mortgage and in the other
Loan Documents shall be cumulative and concurrent and may be pursued
concurrently, separately or successively against Borrower or any Guarantor or
against other obligors, any Guarantor, any Indemnitor or against the Property,
or any one or more of them, at the sole discretion of Lender, and may be
exercised as often as occasion therefore shall arise and in any order.
Notwithstanding the existence of any other security interests in the Property
held by Lender or by any other party, Lender shall have the right to determine,
in its sole discretion, the order in which any or all of the Property shall be
subjected to the remedies provided in this Mortgage, the Note, any other Loan
Document or applicable Law. Lender shall have the right to determine, in its
sole discretion, the order in which any or all portions of the Secured
Obligations are satisfied from the proceeds realized upon the exercise of such
remedies. Lender shall not, by any act, delay, forbearance, stay, omission or
otherwise, be deemed to have waived any of its rights or remedies under this
Mortgage, any Loan Document or any Law. A waiver by Lender of any right or
remedy under this Mortgage, any Loan Document or any Law on any one occasion,
shall not (a) be construed as a bar or waiver to the exercise of any such right
or remedy by Lender at any time in the future, (b) preclude the exercise of such
right or remedy at a later date or (c) preclude the exercise of any of any other
right or remedy available to Lender under this Mortgage, any Loan Document or
Law; nor shall Lender be liable for exercising or failing to exercise any such
right or remedy. Lender’s acceptance of payment of all or any part of the
Secured Obligations after the due date of such payment, or in an amount which is
less than the required payment, shall not (x) be a waiver of Lender's right to
require timely payment of all amounts due under this Mortgage, the Note or any
other Loan Document, (y) preclude any right of Lender to insist upon and require
full payment at a later date or (z) preclude Lender’s exercise of any remedies
available to Lender. Enforcement by Lender of any (i) security for the Secured
Obligations, (ii) any Guaranty or (iii) any other remedy(ies) available to
Lender under any Loan Document, shall not constitute an election by Lender of
remedies so as to preclude the exercise of any other right(s) available to
Lender. Any failure by Lender to insist upon strict performance by Borrower, any
Guarantor or any Indemnitor of any of the terms and provisions of this Mortgage
or any other Loan Document, shall not be deemed to be a waiver of any of the
terms or provisions of this Mortgage or such other Loan Document and Lender
shall have the right thereafter to insist upon strict performance of any and all
of them. Lender's receipt of any of Casualty Insurance Proceeds or Condemnation
Proceeds or Condemnation Award(s) shall not operate to cure or waive any Event
of Default.

 

Page 57

--------------------------------------------------------------------------------

 

 

Section 13.6     No Cure or Waiver.

 

Neither Lender's nor any receiver's entry upon and taking possession of all or
any part of the Property nor any collection of Rents, Insurance Proceeds,
Condemnation Proceeds or damages, other security or proceeds of other security,
or other sums, nor the application of any collected sum to any Secured
Obligations, nor the exercise of any other right or remedy by Lender or any
receiver shall impair the status of the security, or cure or waive any Event of
Default or nullify the effect of any notice of any Event of Default or sale
(unless all Secured Obligations and obligations which are then due have been
paid and performed and Borrower has cured all other Defaults), or prejudice
Lender in the exercise of any right or remedy, or be construed as an affirmation
by Lender of any tenancy, Lease or option or a subordination of the Lien of this
Mortgage.

 

Section 13.7     Proceeds.

 

If any of the Property is sold by Lender upon credit or for future delivery,
Lender shall not be liable for the failure of the purchaser to purchase or pay
for the same and, in the event of any such failure, Lender may resell such
Property. In no event shall Borrower be credited with any part of the proceeds
of sale of any Property until and to the extent cash payment in respect thereof
has actually been received by Lender. To the extent any of the Secured
Obligations are contingent, cash proceeds received by Lender in respect of any
sale of, collection from, or other realization upon all or any part of the
Property may, in the discretion of Lender, be held by Lender as collateral for
such contingent Secured Obligations. Any cash held by Lender as collateral and
all cash proceeds received by Lender in respect of any sale of, collection from,
or other realization upon all or any part of the Property may, in the discretion
of Lender, be applied, first, to pay all costs and expenses incurred by Lender
in connection with or incident to the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any and all of
the Property, second, to pay all reasonable attorney’s fees and legal expenses
incurred by Lender in connection with or incident to the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any and all of the Property, third, to pay all matured and unpaid Secured
Obligations, in whole or in part by Lender against, all or any part of the
Secured Obligations in such order as Lender shall elect, fourth, if and to the
extent any of the Secured Obligations are unmatured or contingent, to provide
cash collateral for all such Secured Obligations, and fifth, in accordance with
applicable Law. If the proceeds of the sale of the Property or other collateral,
if any, for the Loan are insufficient to pay all of the Secured Obligations,
Borrower agrees to pay upon demand any deficiency to Lender, except to the
extent, if any, that Borrower’s obligation to make payment therefor may be
limited under the terms of the Note.

 

Section 13.8     Waivers.

 

To the extent permitted by Law, Borrower waives: (1) the right to assert a
counterclaim, other than a mandatory counterclaim, in any action or proceeding
in which Lender is a party, (2) the benefit of all Laws now or hereafter in
force regarding appraisement, valuation, stay, extension, reinstatement and
redemption, (3) all rights of marshalling of assets in the event of any sale
hereunder of the Property or any part thereof or any interest therein, (4) any
and all rights of redemption from sale under any order or decree of foreclosure
of this Mortgage on behalf of Lender, and on behalf of each and every Person
acquiring any interest in or title to the Property subsequent to the date of
this Mortgage and on behalf of all Persons, (5) any notices of any nature
whatsoever from Lender except with respect to matters for which this Mortgage
and/or the Loan Documents specifically and expressly provides for the giving of
notice by Lender to Borrower and except with respect to matters for which Lender
is required by applicable Law to give notice, (6) the pleading, assertion or the
defense of any statute of limitations as a defense to payment of the Secured
Obligations or performance of any other obligations under any Loan Document, (7)
any defense Borrower might assert or have by reason of Lender’s failure to make
any Tenant a party defendant in any foreclosure proceeding or action in which
Lender is a party and (8) any claim or right to require that any of the Property
be sold in the inverse order of alienation or that any of the Property be sold
in parcels or as an entirety.

 

Page 58

--------------------------------------------------------------------------------

 

 

Section 13.9     Borrower’s Use and Occupancy after Default.

 

During the continuance of any Event of Default and pending the exercise by
Lender of its right to exclude Borrower from all or any part of the Property,
Borrower agrees to pay then current market rents for the use and occupancy of
the Property or any portion thereof which are in its or any of its Affiliates’
possession for such period and, upon default of any such payment, will vacate
and surrender possession of the Property to Lender or to a receiver, if any, and
in default thereof may be evicted by any summary action or proceeding for the
recovery of possession of Property for non-payment of rent, however designated.

 

Section 13.10     Transfer Taxes.

 

Any provisions in this Agreement to the contrary notwithstanding, Borrower
hereby agrees to pay any and all State and local real property and other
transfer taxes payable in connection with a sale or other conveyance of the
Property arising or resulting from Lender's exercise of any right or remedy
available to it. Borrower hereby irrevocably appoints Lender its true and lawful
attorney to act in Borrower's name and stead in completing any and all returns,
questionnaires, notices of sale or other documents which may be required in
connection with any such transfer or the payment of any such transfer tax or
other tax.

 

Section 13.11     Late Charge.

 

If any monthly payment due hereunder or under the Note (other than the final
payment due upon the Maturity Date) is not received by Lender on or before the
15th day of each month or if any other amount payable under the Note, this
Mortgage any other Loan Document is not received by Lender within 14 days after
the date such amount is due, the Borrower shall pay to Lender, immediately and
without demand by Lender, a late charge equal to five percent (5.00%) of such
monthly installment or other amount due, however, (i) in the event of
acceleration of payment of the entire principal balance and accrued interest, or
(ii) after the Maturity Date, no additional late charge will be assessed
provided, further, that those late charges which had previously been assessed
shall continue to be due and payable. Borrower acknowledges that its failure to
make timely payments will cause Lender to incur additional expenses in servicing
and processing the Loan and that it is extremely difficult and impractical to
determine those additional expenses. Borrower agrees that the late charge
payable pursuant to this Section represents a fair and reasonable estimate of
the additional expenses Lender will incur by reason of such late payment. The
late charge is payable in addition to, and not in lieu of, any interest payable
at the Default Rate.

 

Page 59

--------------------------------------------------------------------------------

 

 

Section 13.12     Default Rate.

 

At the option of Lender in its sole discretion, interest due and payable
hereunder and on the Loan shall convert to, accrue at and be charged at the
Default Rate upon the occurrence of any of the following:

 

(a)      any Event of Default which continues beyond any applicable notice and
cure period;

 

(b)     failure to pay the unpaid principal balance, all accrued interest and
all other charges due under the Note, this Mortgage and any other Loan Document
on the Maturity Date; or

 

(c)     the acceleration of the Secured Obligations.

 

Article 14 - Transfer of Loan

 

Section 14.1     Transfer of Loan.

 

Lender may, at any time, sell, transfer or assign the Mortgage, Loan and/or Loan
Documents, or grant participations therein (“Participations”) or issue mortgage
pass-through- certificates or other securities evidencing a beneficial interest
in a rated or unrated public offering or private placement (“Securities”).

 

Section 14.2     Sale or Delegation of Servicing.

 

Lender may, at any time, transfer any and all of the servicing rights with
respect to the Loan, or delegate any or all of its responsibilities as Lender
under the Loan Documents.

 

Section 14.3     Dissemination of Information.

 

Lender may forward to any prospective purchaser, transferee, assignee, servicer
of, participant in or investor in the Loan, any Participations and/or Securities
or any of their respective successors (collectively, “Investors”) or to any
rating agency rating the Loan, any Participations and/or Securities, or to any
organization maintaining databases on the underwriting and performance of loans,
all documents and information (including the Loan Documents) which Lender now
has or may hereafter acquire relating to the Secured Obligations and to
Borrower, any Guarantor, any Indemnitor and the Property, including financial
statements whether furnished by Borrower, any Guarantor, any Indemnitor or
otherwise, as Lender determines necessary or desirable. Borrower irrevocably
waives any and all rights it may have under applicable Law to prohibit such
disclosure, including any right of privacy.

 

Page 60

--------------------------------------------------------------------------------

 

 

Section 14.4     Cooperation/Disclosure of Information.

 

Borrower, each Guarantor and each Indemnitor agree to cooperate with Lender in
connection with any transfer made or any Participation and/or Securities created
pursuant to this Article, including the delivery of an Estoppel Certificate and
such other documents as may be reasonably requested by Lender. Borrower shall
execute, acknowledge, and deliver, at its sole cost and expense, all further
acts, deeds, conveyances, assignments, estoppel certificates, financing
statements, transfers and assurances as Lender may reasonably require from time
to time in order to better assure, grant, and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Mortgage and
any other Loan Document.

 

Article 15 - Miscellaneous

 

Section 15.1     Borrower Remains Liable.

 

In all events, including the exercise by Lender of any rights or remedies under
this Mortgage, Borrower remains liable to perform all of its duties and
obligations under the Property Agreements to the same extent as if this Mortgage
had not been executed. Lender shall not have any obligation or liability under
any Property Agreements by reason of this Mortgage, nor shall Lender be
obligated to perform any of the obligations or duties of Borrower under, or to
take any action to collect or enforce any claim or rights under, any Property
Agreements. The powers conferred on Lender under this Mortgage are solely to
protect its interest in the Property and such other interests as the Lender
shall elect in its sole discretion to protect, and shall not impose any duty
upon it to exercise any such powers.

 

Section 15.2     Appointment of Lender Attorney-in-Fact.

 

Borrower hereby irrevocably appoints Lender attorney-in-fact, with full
authority in the place and stead of Borrower and in the name of Borrower, Lender
or otherwise (1) to take any and all action and exercise all rights and remedies
granted to Lender under this Mortgage, and (2) to execute any instrument which
Lender may deem necessary or advisable to accomplish the purpose(s) of this
Mortgage. Borrower hereby ratifies and approves all acts of Lender as its
attorney-in-fact pursuant to this Section, and Lender, as its attorney-in-fact,
will not be liable for any acts of commission or omission, nor for any error of
judgment or mistake of fact or law, other than those which result from Lender’s
gross negligence or willful misconduct. This power, being coupled with an
interest, is irrevocable so long as this Mortgage remains in effect.

 

Page 61

--------------------------------------------------------------------------------

 

 

Section 15.3     Indemnity/Expenses; Fees and Charges; Protective Advances.

 

Borrower agrees to indemnify Lender and each of its directors, officers,
employees, agents and affiliates from and against any and all claims, losses and
liabilities growing out of or resulting from this Mortgage or the transactions
contemplated by this Mortgage (including enforcement of any right or remedy
under this Mortgage or any Loan Document). Borrower shall pay to Lender, whether
or not demand be made, the following amounts:

 

A.     Any and all costs and expenses, including the fees and out of pocket
expenses and disbursements of Lender’s counsel and of any experts and agents,
which Lender may incur in connection with any aspect of this Mortgage or any
Loan Document including (1) any amendment to this Mortgage, (2) intentionally
omitted, (3) out of pocket filing or recording fees or taxes incurred with
respect to or in connection with this Mortgage, (4) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any of the Property, (5) the exercise or enforcement of any of the right or
remedy of Lender under this Mortgage or any other Loan Document or (6) the
failure by Borrower to perform or observe any of the provisions of this
Mortgage;

 

B.     The charge(s), including the fees and charges of Lender’s attorneys and
their out of pocket expenses which the Lender may, at its option, impose and/or
incur for (a) the processing on its records of any change of ownership or
substitution of bondsman or (b) any letter advice as to the amount of principal
and interest owing on this Mortgage, (c) any inspection(s) of the Property,
including any inspection(s) of the Property permitted hereunder or required in
connection with any escrow(s) that may be held by the Lender including those
held in connection with payment of Casualty Insurance Proceeds or Condemnation
Proceeds or Condemnation Award(s) or (d) any and all other matters, documents,
inquiries or agreements relating to, in connection with or arising as a result
of this Mortgage, any Loan Document or the Property, including any modification,
extension, advance, additional loan, lease, consent (including any consents to a
lease, replacement lease, lease modification, subordination and non-disturbance
agreement, change in tenant(s), subletting and/or assignment of any lease),
subordination, waiver, easement, loan review, loan restructuring, special
agreement, reduction certificate, estoppel, assignment, satisfaction and
discharge and any matters relating to insurance, the Escrow Fund, completion of
construction, repairs, Restoration and Replacement;

 

C.     All attorney's fees, costs, expenses and disbursements paid or incurred
by Lender in connection with any action or proceeding which is threatened or
commenced and which relates to, is connected with or concerns the Mortgage, the
Lien hereof, the Note, any other Loan Document, the Loan, any Obligated Party or
the Property, whether or not suit be brought, whether or not the holder hereof
is or is made a party to such action or proceeding, whether or not incurred
prior to the commencement of, during or after the completion of any such action
or proceeding and whether occurring pre- or post-judgment (including an action
to foreclose this Mortgage, an action to collect any part of the Secured
Obligations, an action on any Guaranty or Indemnity, any post-judgment
collection efforts, any receivership, any proceeding relating to any Insolvency
Laws or Bankruptcy Event (whether voluntary or involuntary), any actions or
efforts for relief from any stays, any reorganization, any motions, any
administrative action or proceeding, any appellate proceeding or motion and any
action or proceeding in probate, law, equity or otherwise); and

 

Page 62

--------------------------------------------------------------------------------

 

 

D.     All costs and expenses in connection with or concerning this Mortgage,
the Lien hereof, the Note, any other Loan Document, the Loan, any Obligated
Party or the Property, and the preparation, execution, and delivery of the
Mortgage and all Loan Documents including the fees and out of pocket
disbursements of counsel appointed by Lender and incurred or paid by Lender,
surveys, appraisals, premiums for policies of title and other insurance.

 

E.     Interest as hereinabove provided shall accrue on such fees, costs,
expenses and disbursements from the earlier to occur of (a) the date such fees,
costs, expenses or disbursements are incurred or (b) the date such fees, costs,
expenses or disbursements are paid.

 

F.     If Borrower shall fail to perform any of the covenants contained in this
Mortgage, Lender may make advances to perform the same on its behalf. The
provisions of this Section shall not prevent any default in the observance of
any covenant contained herein from constituting an Event of Default.

 

G.     Any reference to attorneys' or counsels' fees paid or incurred by Lender
shall be deemed to and shall include the fees, costs and disbursements of
paralegals and legal assistants.

 

H.     All advances and payments made and/or fees, costs, expenses,
disbursements, payments, liabilities, bills, claims and charges paid or incurred
and/or any indemnity payment or other payment due, owing or collectible under or
pursuant to this Mortgage or any other Loan Document shall be deemed to be and
are a Lien upon the Property and shall be deemed to be and are secured by this
Mortgage, including those: (a) to preserve or protect the Property; (b) for
labor and materials incurred in connection with the Property; (c) in operating,
using, managing, inspecting, maintaining, repairing or constructing, or the
custody of, the Property including Restoration and Replacement; (d) of Lender’s
counsel, experts and agents and any receiver or custodian; (e) in payment of any
taxes and fees including mortgage recording tax and recording fees; (f) in the
sale of, collection from, or other realization upon, any of the Property or the
proceeds thereof; (g) in the exercise or enforcement of any of the right or
remedy of Lender; (h) incurred in connection with the failure by Borrower to
perform or observe any of the provisions of this Mortgage or any Loan Document;
(i) intentionally omitted; (j) of any accountant(s) in auditing or reviewing any
Books and Records after an Event of Default; or (k) specified in any provision
of this Mortgage or any Loan Document (collectively, “Advances and Expenses”).
All Advances and Expenses shall constitute a demand obligation owing by Borrower
to Lender and Borrower shall repay to Lender all Advances and Expenses whether
or not demand be made. All Advance and Expenses shall bear interest from the
earlier to occur of the date of expenditure or the date of incurrence until paid
at the rate(s) specified in the Note (including at the Default Rate from the
date of effectiveness of the Default Rate) and shall be collectible by Lender in
any action or upon the exercise by Lender of any right or remedy including any
action to foreclose this Mortgage and shall be deemed to be and are secured
hereby.

 

Page 63

--------------------------------------------------------------------------------

 

 

Section 15.4     Amendments.

 

No amendment or waiver of any provision of this Mortgage, nor consent to any
departure by Borrower from this Mortgage, shall in any event be effective unless
the same shall be in writing and signed by Lender and Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

Section 15.5     Notices.

 

All notices and other communications provided for under this Mortgage shall be
in writing via (a) personal delivery, (b) U.S. mail (via certified mail, return
receipt requested), or (c) a reputable overnight delivery service (nationally
recognized within the United States of America) which maintains a record of its
deliveries and with arrangements for the payment of delivery charges by the
party sending notice and addressed, in the case of notice given pursuant “(a)”,
“(b)” or “(c)”, above, if to Borrower, to its address set forth in the preamble
of this Mortgage and, if to Lender, to its address specified in the preamble of
this Mortgage, or, as to either such party, at such other address as shall be
designated by such party in a written notice to the other party complying as to
delivery with the terms of this Section.

 

Notice shall be deemed to have been given (a), if made by personal delivery, on
the date of such delivery, (b), if made by such overnight delivery service, on
the first business day following the day on which such notice was given to such
overnight delivery service for delivery in accordance with the preceding
paragraph and (c), if made via U.S. mail, on the fourth business day following
the deposit of such notice with the U.S. postal service in accordance with the
preceding paragraph.

 

Section 15.6     Transfer of Secured Obligations.

 

This Mortgage shall be binding upon Borrower and its heirs, executors,
administrators, successors, transferees and assigns, with like effect as if such
heirs, executors, administrators, successors and assigns were named herein. This
Mortgage shall inure to the benefit of Lender and its successors, transferees
and assigns. Borrower may not transfer or assign its obligations under this
Mortgage. Lender may assign or otherwise transfer all or a portion of its rights
or obligations hereunder or with respect to the Secured Obligations to any other
party, and such other party shall then become vested with all the benefits in
respect of such transferred Secured Obligations and the Lien granted to Lender
pursuant to this Mortgage or otherwise.

 

Page 64

--------------------------------------------------------------------------------

 

 

Section 15.7     Choice of Law.

 

This Mortgage, the Note, all other Loan Documents and any determination of
deficiency judgments shall be governed, construed, applied and enforced in
accordance with the laws of the state in which the Property is located and
applicable laws of the United States of America.

 

Section 15.8     Submission to Jurisdiction.

 

Borrower hereby irrevocably submits to the jurisdiction of any federal or state
court sitting in the County and State in which the Land is located (the
“Property Jurisdiction”) over any action or proceeding arising out of or related
to this Mortgage, the Note or any other Loan Document and Borrower agrees that
personal jurisdiction over Borrower rests with such courts for purposes of any
such action. Borrower agrees that any controversy arising under this Mortgage,
the Note or any other Loan Document shall be litigated exclusively in the
Property Jurisdiction. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have exclusive jurisdiction over
all controversies which shall arise under this Mortgage, the Note or any other
Loan Document. Borrower irrevocably consents to service, jurisdiction, and venue
of such courts for any such litigation and waives any other venue to which it
might be entitled by virtue of domicile, habitual residence or otherwise.
Borrower hereby waives personal service by manual delivery and agrees that
service of process may be made by prepaid certified mail directed to Borrower at
the address of Borrower for notices under this Mortgage or at such other address
as may be designated in writing by Borrower to Lender pursuant to the provisions
of this Mortgage, and that upon mailing of such process such service will be
effective as if Borrower was personally served. Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any manner
provided by law. Borrower further waives any objection to venue in any such
action or proceeding on the basis of inconvenient forum. Borrower agrees that
any action, proceeding, claim, counterclaim, cross-claim, arbitration or the
like brought against Lender or any of its officers, directors, employees,
affiliates, subsidiaries, partners, successors, assigns, agents, brokers,
attorneys or agents (any of the foregoing referred to as a “Defendant”)
affecting Lender or the Property or arising out of the Mortgage or any other
Loan Document, shall only be brought in the courts having jurisdiction within
the Property Jurisdiction, unless Lender consents in writing otherwise.

 

Section 15.9     Duplicate Originals, Counterparts.

 

This Mortgage may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original. This Mortgage may be
executed in several counterparts, each of which counterparts shall be deemed an
original instrument and all of which together shall constitute a single
Mortgage. The failure of any party hereto to execute this Mortgage, or any
counterpart hereof, shall not relieve the other signatories from the obligations
hereunder.

 

Page 65

--------------------------------------------------------------------------------

 

 

Section 15.10     Miscellaneous.

 

This Mortgage is in addition to and not in limitation of any other rights and
remedies Lender may have by virtue of any other instrument or agreement
heretofore, contemporaneously herewith or hereafter executed by Borrower or by
law or otherwise. If any provision of this Mortgage is contrary to applicable
Law, such provision shall be deemed ineffective without invalidating the
remaining provisions of this Mortgage. The headings in this Mortgage are for
convenience of reference only, and shall not affect the interpretation or
construction of this Mortgage.

 

Section 15.11     Severability.

 

In the event any one or more of the provisions contained herein or in the Note
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof but this Mortgage shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein or therein,
provided however, that if such provision held to be invalid, illegal or
unenforceable relates to the payment of any sum under the Note or any other
material monetary sum, then Lender may, at its option, declare the Secured
Obligations and any other sums secured hereby to be immediately due and payable.

 

Section 15.12     Substitute Mortgages.

 

Borrower and Lender shall, upon their mutual agreement to do so, execute such
documents as may be necessary in order to effectuate the modification hereof,
including the execution of substitute mortgages, so as to create two (2) or more
liens on the Property in such amounts as may be mutually agreed upon but in no
event to exceed, in the aggregate, the Mortgage Amount. In such event, Borrower
covenants and agrees to pay the reasonable fees and expenses of Lender and its
counsel in connection with any such modification.

 

Section 15.13 Satisfaction or Assignment of Mortgage.

 

Upon payment in full of the Secured Obligations and the performance of all
obligations secured hereby in accordance with the terms and conditions of this
Mortgage and the other Loan Documents, Lender shall deliver a satisfaction or
release of this Mortgage or at Borrower’s option to be exercised in writing, an
assignment hereof, in either case in proper form for recording. As a condition
to any such satisfaction or assignment, Borrower covenants and agrees to pay
Lender’s reasonable fees and expenses (including attorneys’ fees, Lender’s
processing fee of up to $1,500.00 and all out of pocket expenses of the Lender)
in connection therewith. Upon any such satisfaction or assignment, Lender shall,
automatically and without the need for any further documentation, be absolutely
and unconditionally released from any and all claims or liabilities in
connection with the Loan. In addition, Borrower hereby indemnifies and agrees to
hold Lender harmless from and against any and all claims and liabilities arising
out of the satisfaction or assignment hereof, such indemnification to survive
any such satisfaction or assignment.

 

Page 66

--------------------------------------------------------------------------------

 

 

Section 15.14     No Oral Modifications.

 

The terms and provisions of this Mortgage, the Note and all Loan Documents shall
not be changed, modified, or discharged in whole or part except by an instrument
in writing signed by the party against whom enforcement of such change,
modification or discharge is sought or by its agent thereunto duly authorized in
writing.

 

Section 15.15     Joint and Several.

 

If more than one Person signs this Mortgage, the obligations of such Persons
shall be joint and several.

 

Section 15.16     No Representation by Lender.

 

By accepting or approving anything required to be observed, performed or
fulfilled, or to be given to Lender, pursuant to this Mortgage or any other Loan
Document, including any officer's certificate, balance sheet, statement, survey
or appraisal, Lender shall not be deemed to have warranted or represented the
sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision or condition thereof, and such acceptance or approval thereof
shall not be or constitute any warranty or representation with respect thereto
by Lender.

 

Section 15.17     WAIVER OF JURY TRIAL.

 

MORTGAGOR AND MORTGAGEE EACH (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY
JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS MORTGAGE, THE NOTE OR ANY
OTHER LOAN DOCUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS MORTGAGOR AND
MORTGAGEE THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS
NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN
BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL
COUNSEL.

 

[Signature Pages Follow]

 

Page 67

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF this Mortgage has been executed by Borrower and it shall be
effective as of the date first written above.

 

  BORROWER:       Renaissance Equity Holdings LLC A       By:         Name: 
David Bistricer   Title: Manager           Renaissance Equity Holdings LLC B    
  By:       Name: David Bistricer   Title: Manager           Renaissance Equity
Holdings LLC C       By:       Name: David Bistricer   Title: Manager          
    Renaissance Equity Holdings LLC D         By:       Name: David Bistricer  
Title: Manager               Renaissance Equity Holdings LLC E         By:      
Name:  David Bistricer   Title: Manager

 

Signature Page 1

--------------------------------------------------------------------------------

 

 

  Renaissance Equity Holdings LLC F       By:         Name:  David Bistricer  
Title: Manager           Renaissance Equity Holdings LLC G       By:       Name:
David Bistricer   Title: Manager

 

 

State of New York

)

 

: ss.:

County of Kings

)

 

On the _____ day of May, 2020, before me, the undersigned, personally appeared
David Bistricer, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity(ies), and that by his signatures on the instrument, the individual, or
the person upon behalf of which the individual acted, executed the instrument.

 

        Notary Public  

 

Signature Page 2

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Parcel I

 

All that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Brooklyn, County of Kings, City and State of New York, bounded and described as
follows:

 

BEGINNING at a point on the southerly side of Newkirk Avenue distant 130 feet
easterly from the corner formed by the intersection of the southerly side of
Newkirk Avenue and the easterly side of Nostrand Avenue;

 

RUNNING THENCE southerly parallel with Nostrand Avenue 430 feet to the northerly
side of Foster Avenue; 

 

THENCE easterly along the northerly side of Foster Avenue 139 feet 6 inches;

 

THENCE northerly parallel with Nostrand Avenue 430 feet to the southerly side of
Newkirk Avenue;

 

THENCE westerly along the southerly side of Newkirk Avenue 139 feet 6 inches to
the point or place of BEGINNING.

 

BEING COMMONLY KNOWN AS 3101/3 Foster Avenue a/k/a 3102/4 Newkirk Avenue,
Brooklyn, New York 11210.

 

Parcel II

 

All that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Brooklyn, County of Kings, City and State of New York, bounded and described as
follows:

 

BEGINNING at the corner formed by the intersection of the southerly side of
Foster Avenue and the westerly side of New York Avenue;

 

RUNNING THENCE westerly along the southerly side of Foster Avenue 265 feet;

 

THENCE southerly parallel with New York Avenue 395 feet to the northerly side of
Farragut Place;

 

THENCE easterly along the northerly side of Farragut Place and parallel with
Foster Avenue 60 feet to the easterly side of East 32nd Street;

 

THENCE southerly along the easterly side of East 32nd Street and parallel with
the westerly side of New York Avenue 40 feet;

 

 

Schedule A Page 1

--------------------------------------------------------------------------------

 

 

THENCE easterly parallel with Foster Avenue 205 feet to the westerly side of New
York Avenue;

 

THENCE northerly along the westerly side of New York Avenue 435 feet to the
corner, the point or place of BEGINNING.

 

BEING COMMONLY KNOWN AS 3202-3224 Foster Avenue a/k/a 1402-1416 New York Avenue,
Brooklyn, New York 11210

 

Parcel III

 

All that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Brooklyn, County of Kings, City and State of New York, bounded and described as
follows:

 

BEGINNING at the corner formed by the intersection of the southerly side of
Newkirk Avenue and the westerly side of New York Avenue;

 

RUNNING THENCE southerly along the westerly side of New York Avenue 430 feet to
the northerly side of Foster Avenue;

 

THENCE westerly along the northerly side of Foster Avenue 455 feet 6 inches;

 

THENCE northerly parallel with New York Avenue 430 feet to the southerly side of
Newkirk Avenue;

 

THENCE easterly along the southerly side of Newkirk Avenue 455 feet 6 inches to
the corner, the point or place of BEGINNING.

 

BEING COMMONLY KNOWN AS 1368 New York Avenue a/k/a 1350-1372 New York Avenue,
Brooklyn, New York 11210.

 

Parcel IV

 

All that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Brooklyn, County of Kings, City and State of New York, bounded and described as
follows:

 

BEGINNING at the corner formed by the intersection of the southerly side of
Newkirk Avenue and the easterly side of New York Avenue;

 

RUNNING THENCE southerly along the easterly side of New York Avenue 430 feet to
the northerly side of Foster Avenue;

 

THENCE easterly along the northerly side of Foster Avenue 720 feet to the
westerly side of Brooklyn Avenue;

 

Schedule A Page 2

--------------------------------------------------------------------------------

 

 

THENCE northerly along the westerly side of Brooklyn Avenue 197 feet 6 inches;

 

THENCE westerly parallel with Foster Avenue 200 feet to the easterly side of
East 35th Street;

 

THENCE southerly along the easterly side of East 35th Street 20 feet;

 

THENCE westerly parallel with Foster Avenue and along the southerly side of
Victor Road 320 feet to the westerly side of East 34th Street;

 

THENCE northerly along the westerly side of East 34th Street 252 feet 6 inches
to the southerly side of Newkirk Avenue;

 

THENCE westerly along the southerly side of Newkirk Avenue 200 feet to the
corner, the point or place of BEGINNING.

 

BEING COMMONLY KNOWN AS 1351-1355 New York Avenue a/k/a 3301-3505 Foster Avenue,
Brooklyn, New York 11210.

 

Parcel V

 

All that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Brooklyn, County of Kings, City and State of New York, bounded and described as
follows:

 

BEGINNING at the corner formed by the intersection of the southerly side of
Foster Avenue and the easterly side of New York Avenue;

 

RUNNING THENCE southerly along the easterly side of New York Avenue 435 feet;

 

THENCE easterly parallel with Foster Avenue 200 feet to the westerly side of
East 34th Street;

 

THENCE northerly along the westerly side of East 34th Street and parallel with
New York Avenue 40 feet to the northerly side of Brooklyn Road;

 

THENCE easterly along the northerly side of Brooklyn Road and parallel with
Foster Avenue 131 feet;

 

THENCE northerly parallel with New York Avenue 395 feet to the southerly side of
Foster Avenue;

 

THENCE westerly along the southerly side of Foster Avenue 331 feet to the corner
the point or place of BEGINNING.

 

BEING COMMONLY KNOWN AS 1401 New York Avenue a/k/a 1401-1419 New York Avenue,
Brooklyn, New York 11210.

 

Schedule A Page 3

--------------------------------------------------------------------------------

 

 

Parcel VI

 

All that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Brooklyn, County of Kings, City and State of New York, bounded and described as
follows:

 

BEGINNING at the corner formed by the intersection of the southerly side of
Foster Avenue and the westerly side of Brooklyn Avenue;

 

RUNNING THENCE southerly along the westerly side of Brooklyn Avenue 435 feet;

 

THENCE westerly parallel with Foster Avenue 200 feet to the easterly side of
East 35th Street;

 

THENCE northerly along the easterly side of East 35th Street and parallel with
Brooklyn Avenue 40 feet to the northerly side of Brooklyn Road;

 

THENCE westerly along the northerly side of Brooklyn Road and parallel with
Foster Avenue 189 feet;

 

THENCE northerly parallel with Brooklyn Avenue 395 feet to the southerly side of
Foster Avenue;

 

THENCE easterly along the southerly side of Foster Avenue 389 feet to the
corner, the point or place of BEGINNING.

 

BEING COMMONLY KNOWN AS 1402 Brooklyn Avenue a/k/a 1402-1420 Brooklyn Avenue,
Brooklyn, New York 11210.

 

Parcel VII

 

All that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Brooklyn, County of Kings, City and State of New York, bounded and described as
follows:

 

BEGINNING at the corner formed by the intersection of the southerly side of
Foster Avenue and the easterly side of Brooklyn Avenue;

 

RUNNING THENCE southerly along the easterly side of Brooklyn Avenue 475 feet; 

 

THENCE easterly parallel with Foster Avenue 100 feet;

 

THENCE northerly parallel with Brooklyn Avenue 475 feet to the southerly side of
Foster Avenue;

 

THENCE westerly along the southerly side of Foster Avenue 100 feet to the
corner, the point or place of BEGINNING.

 

BEING COMMONLY KNOWN AS 1405 Brooklyn Avenue a/k/a 1421 & 1425 Brooklyn Avenue,
Brooklyn, New York 11210.

 

Schedule A Page 4

--------------------------------------------------------------------------------

 

 

 

Borrower:

Renaissance Equity Holdings LLC A, Renaissance Equity Holdings LLC B,
Renaissance Equity Holdings LLC C, Renaissance Equity Holdings LLC D,
Renaissance Equity Holdings LLC E, Renaissance Equity Holdings LLC F,
Renaissance Equity Holdings LLC G

    Lender:  New York Community Bank     Premises:

(1) 3101/3 Foster Avenue a/k/a 3102/4 Newkirk Avenue, Brooklyn, NY

Block:          4964, Lot:          47

 

(2) 3202-3224 Foster Avenue a/k/a 1402-1416 New York Avenue, Brooklyn, NY

Block:          4995, Lot:          30

 

(3) 1368 New York Avenue a/k/a 1350-1372 New York Avenue, Brooklyn, NY

Block:          4964,      Lot:          40       

 

(4) 1351-1355 New York Avenue a/k/a 3301-3505 Foster Avenue, Brooklyn, NY

Block:          4967,      Lot:          40

 

(5) 1401 New York Avenue a/k/a 1401-1419 New York Avenue, Brooklyn, NY

Block:          4981, Lot:          1

 

(6) 1402 Brooklyn Avenue a/k/a 1402-1420 Brooklyn Avenue, Brooklyn, NY

Block:          4981,      Lot:          50

 

(7) 1405 Brooklyn Avenue a/k/a 1421 & 1425 Brooklyn Avenue, Brooklyn, NY

Block:          5000, Lot:          200

 

All properties in Kings County

 

1.

☐

The attached mortgage covers real property improved by a one or two family
dwelling only.

     

2.

☐

The attached mortgage covers real property principally improved or to be
improved by one or more structures containing in the aggregate not more than six
residential dwelling units, each having their own separate cooking facilities.

     

3.

☒

The attached mortgage does not cover real property improved as described above.

 

[Signature Pages Follow]

 

Certification Page 1

--------------------------------------------------------------------------------

 

 

Date: As of May 8, 2020  BORROWER:       Renaissance Equity Holdings LLC A      
By:         Name:  David Bistricer   Title: Manager           Renaissance Equity
Holdings LLC B       By:       Name: David Bistricer   Title: Manager          
Renaissance Equity Holdings LLC C       By:       Name: David Bistricer   Title:
Manager               Renaissance Equity Holdings LLC D         By:       Name:
David Bistricer   Title: Manager               Renaissance Equity Holdings LLC E
        By:       Name:  David Bistricer   Title: Manager

         

Certification Signature Page 1

--------------------------------------------------------------------------------

 

 

  Renaissance Equity Holdings LLC F       By:         Name:  David Bistricer  
Title: Manager           Renaissance Equity Holdings LLC G       By:       Name:
David Bistricer   Title: Manager

 

Certification Signature Page 2

--------------------------------------------------------------------------------

 

 

RIDER TO MORTGAGE

 

This rider is attached to and made a part of that certain Mortgage, Assignment
of Leases and Rents and Security Agreement dated as of the 8th day of May, 2020
(“Mortgage”) given by Renaissance Equity Holdings LLC A, Renaissance Equity
Holdings LLC B, Renaissance Equity Holdings LLC C, Renaissance Equity Holdings
LLC D, Renaissance Equity Holdings LLC E, Renaissance Equity Holdings LLC F,
Renaissance Equity Holdings LLC G, collectively, as Borrower, to New York
Community Bank, as Lender. The following provisions modify or supplement the
terms and provisions of the foregoing Mortgage. In the event of any conflict
between the terms and provisions of this Rider and the terms and provisions of
the foregoing Mortgage, the terms and provisions of this Rider shall control.

 

A.     EXCEPTIONS TO DUE-ON-TRANSFER PROVISIONS

 

Notwithstanding the provisions of Section 12.2(1)(e) of the Mortgage, the Lender
agrees that, provided the Loan hereunder is not in default, declared or
undeclared, beyond applicable notice, grace and cure periods and current
management maintains managerial control of Borrower after any such transfer, the
following transfers shall not constitute a Prohibited Transfer:

 

 

i.

transfers of limited partnership interests of Clipper Realty L.P., a Delaware
limited partnership (“Clipper LP”), from existing limited partners to immediate
family members, existing limited partners or partners or to trusts for the
benefit of themselves and/or members of their families, existing limited
partners or entities comprised of same for estate planning purposes, and by
operation of law, provided Guarantor, Clipper Realty, Inc., remains the sole
general partner of Clipper LP;

 

ii.

the issuance by Guarantor of additional common stock or other ownership
interests, and the subsequent transfer of any such stock or ownership interests;
provided:

 

a.

David Bistricer and Sam Levinson remain on the Board of Directors of Guarantor
after any such transfer; and

 

b.

David Bistricer, or entities controlled by his immediate family, and Sam
Levinson, or entities controlled by his immediate family, maintain in the
aggregate not less than thirty three percent (33%) of the ownership interests of
Guarantor after any such transfer.

 

 

B.     NOTICE AND CURE

 

Notwithstanding any of the provisions contained herein to the contrary, the
Lender shall provide Borrower written notice of any default herein. If Borrower
is in default in the payment to Lender of any sum or amount of money which may
fall due or be payable from time to time under the term of the mortgage
hereunder (“a monetary default”), Borrower shall have a period of ten (10) days
after Lender’s giving of such notice within which time such default must be
cured. If Borrower is in default, other than a monetary default, Borrower shall
have a period of thirty (30) days after Lender’s giving of such notice within
which time such default must be cured. However, in the event such default
cannot, in the sole determination of Lender, be cured within such thirty (30)
day period, and provided Borrower has immediately commenced to take all action
necessary to cure said default and continues to proceed diligently, without
interruption and in good faith, to cure such default, the Lender may in its sole
discretion grant Borrower an additional thirty (30) day period within which time
all actions required as set forth in Lender’s notice of default under this
paragraph shall be completed. Any such default not cured within said thirty (30)
day period shall be subject to all of the other terms and provisions contained
in this Agreement. It is further agreed that no such notice or grace period
provided in this paragraph shall apply in the case of any such failure which
could, in Lender's judgment, absent immediate exercise by Lender of a right or
remedy under this Mortgage, result in harm to Lender, impairment of the Note or
this Mortgage or any other security given under any other Loan Document.

 

 

Rider Page 1

--------------------------------------------------------------------------------

 

 

C.     INSURANCE PROCEEDS FOR RESTORATION

 

Notwithstanding the provisions of Section 6.12 of the Mortgage, the Lender shall
permit the usage of Casualty Insurance Proceeds for Restoration if the
conditions set forth in “Conditions to Use of Insurance Proceeds for
Restoration” (Section 6.14) are satisfied, provided, however, that all business
interruption or rent loss insurance proceeds shall be applied in accordance with
“Business Interruption Insurance “(Section 6.3(3)).

 

Section 6.14 Conditions to Use of Insurance Proceeds for Restoration. Before
Borrower can use any of the Casualty Insurance Proceeds to pay for the cost of
the Restoration, Borrower must satisfy each of the following conditions: (1)
other than the occurrence of the Casualty, no Event of Default has occurred or
occurs after the occurrence of the Casualty, (2) Borrower notifies Lender in
writing within ten (10) days of the occurrence of the Casualty; (3) less than
thirty-five percent (35%) of the total floor area of the Improvements has been
damaged, destroyed or rendered unusable as a result of the Casualty, (4) the
Property can be restored, in Lender’s determination, within twelve (12) months
of the Casualty and at least one (1) year prior to the maturity of the Note to
an economic condition not materially less valuable and not less useful than the
same was prior to the occurrence of the Casualty and which will result in a loan
to value ratio no higher than the loan to value ratio as of the date of this
Mortgage and with a debt service coverage ratio no lower than the debt service
coverage ratio as of the date of this Mortgage, as determined by Lender, (5)
after such Restoration the Property and the use of the Property will be in
compliance with all Laws, (6) if such Casualty results in the loss of access to
the Property or the Improvements then such access is replaced by new
Improvements to the Property or an access easement, (7) the Casualty Insurance
Proceeds are deposited with Lender, (8) the insurance carrier has not denied
liability to Borrower, (9) Borrower submits plans and specifications for such
Restoration and such plans and specifications are approved by Lender, (10)
Borrower submits a budget for such Restoration, together with satisfactory
evidence to support such budget, and such budget is approved by Lender, (11)
Borrower obtains all Permits required for the Restoration and provides copies of
all such Permits to Lender, (12) Lender determines, in its sole discretion, that
the Casualty Insurance Proceeds together with additional sums, if any, provided
by Borrower and deposited with Lender to pay for the Restoration (“Additional
Restoration Funds”) are sufficient to pay all costs related to the Restoration
as nearly as possible to its value, condition and character immediately prior to
such Casualty and in accordance with sub-section “(4)”, immediately above, (13)
Borrower provides evidence satisfactory to Lender that, as a result of either
the Casualty or the Restoration, the income from the Property, proceeds of
business interruption insurance and other monies provided by Borrower can
achieve a 1.20:1.00 DSCR based upon a thirty (30) year amortization, (14)
Borrower delivers to Lender a pro forma computation, satisfactory to Lender,
demonstrating that during the period of time required to complete the
Restoration and for the twelve (12) months thereafter, Borrower will be able to
make all payments of principal and interest required under the Loan Documents
and that Borrower will be able to meet all other operating costs and other
expenses relating to the Property and (15) Borrower maintains all Required
Insurance. If the Casualty Insurance Proceeds are made available to Borrower,
then Borrower agrees to commence and shall diligently prosecute the Restoration
to completion. If Borrower at any time fails to satisfy any such condition then
Lender may apply all such Casualty Insurance Proceeds to a reduction or
discharge of the Secured Obligations whether or not then due and payable in such
order as Lender may elect.

 

Rider Page 2

--------------------------------------------------------------------------------

 

 

Section 6.15 Conditions to Release of Casualty Proceeds to Restore or Repair. If
Lender has authorized the use of the Casualty Insurance Proceeds to pay for the
Restoration and all of the conditions set forth in "Conditions to Use of
Insurance Proceeds for Restoration" (Section 6.14) are satisfied then the
Casualty Insurance Proceeds, together with any Additional Restoration Funds,
shall be placed in a separate non-interest bearing account (“Restoration
Account”) to be used to pay for the Restoration. Funds will be released from the
Restoration Account from time to time if and when the following conditions are
satisfied in the case of each such release: (1) there exists no Default or Event
of Default, (2) Borrower commences Restoration within sixty (60) days of the
adjustment of the Casualty by the insurer; (3) Borrower is diligently pursuing
the Restoration, and the Restoration is in compliance with all applicable Laws,
(4) all work, the cost of which exceeds $250,000.00, to be performed in
connection with the Restoration is pursuant to a written contract previously
approved by Lender, (5) Lender is satisfied, at all times, that the funds in the
Restoration Account are sufficient to complete the Restoration and to pay all
related expenses, (6) there are no notices of pendency, stop orders, mechanic’s
or materialman’s Liens or notices of intention to file any of the foregoing, or
other Liens on the Property other than Permitted Liens and those to be
discharged with the requested release of funds, (7) a satisfactory bring-down or
continuation of title insurance on the Property is delivered to Lender, (8)
receipt of satisfactory evidence of the state of completion and performance of
the work in a good and workmanlike manner and in accordance with the contracts,
plans and specifications acceptable to Lender, together with such related
documentation and information as Lender may request, including architect's
certificates, waivers of lien, contractor's sworn statements, bonds, plats of
survey and such other reasonable evidences of cost, payment and performance as
Lender may reasonably require and approve, including receipted bills, and (9)
such other conditions as are customarily imposed by institutional construction
mortgagees. In each case the release of funds shall not exceed the cost of the
work completed to be paid for with such funds and ten (10%) percent of each
requested release may be retained until the Restoration is completed. Such
retained funds will not be released until (1) the Restoration is complete, (2)
all Permits for the re-occupancy and use of the Property have been obtained and
(3) the cost of the Restoration have been paid in full or will be paid in full
out of such retained funds. To the extent that any funds remain after payment
for the Restoration, the same shall be applied against the Secured Obligations
in such order as Lender may elect.

 

Rider Page 3

--------------------------------------------------------------------------------

 

 

Section 6.16 Minimum Insurance Claims. Notwithstanding the other provisions of
this Mortgage, if the maximum potential Casualty Insurance Proceeds with respect
to any Casualty or series of related Casualties is equal to or less than
$250,000.00, then, provided no Default or Event of Default exists, Borrower
shall have the right to settle such insurance claims and to retain such Casualty
Insurance Proceeds to pay for the cost of the Restoration. In that case Borrower
agrees to restore the Property to its condition prior to such Casualty, in a
good and workmanlike manner, in compliance with any applicable Laws and the
requirements of any Leases, free and clear of Liens, other than Permitted Liens.
To the extent that any funds remain after payment for the Restoration, the same
shall be paid to Lender and applied against the Secured Obligations in such
order as Lender may elect.

 

As used herein, the following terms have the following meanings:

 

“Additional Restoration Funds” has the meaning specified in “Conditions to Use
of Insurance Proceeds for Restoration” (Section 6.14).

 

“Restoration Account” has the meaning specified in “Conditions to Release of
Casualty Proceeds to Restore or Repair” (Section 6.15).

 

D.     SECONDARY FINANCING

 

Notwithstanding the provisions of Section 12.2(1)(e) of the Mortgage, the Lender
agrees that during the Loan term hereof, provided the Loan hereunder is not in
default, declared or undeclared, beyond applicable notice, grace and cure
periods, and upon thirty (30) days prior written notice to Lender, Borrower may
request and Lender hereby agrees to review an application for secondary mortgage
financing from Lender (the “Second Mortgage Loan”),  provided the aggregate
principal balance due hereunder plus the additional funds requested do not
exceed seventy five percent (75%) of the economic or market value of the
Property, whichever is less, and the Property can support a minimum 1.25:1.00
debt service coverage ratio based on a 30 year amortization schedule, as
indicated in an updated appraisal of the Property by the Lender or an appraiser
selected by the Lender with the cost thereof to be paid by the Borrower.  In the
event the Borrower applies for the Second Mortgage Loan, it shall be secured by
a second mortgage on the Property.  The interest rate for the Second Mortgage
Loan shall be at a fixed rate, which shall be set based upon the Lender’s
prevailing interest rate for comparable properties and in no event shall the
interest rate for the Second Mortgage Loan be less than three and one half
percent (3.125%).  At the time of closing of the Second Mortgage Loan, Borrower
shall pay to Lender a fee equal to one (1%) percent of the Second Mortgage
Loan.  Additionally, Borrower shall pay all costs related to the updated
appraisal and any and all costs attendant to closing of the Second Mortgage
Loan, including legal fees related to documentation required to properly
evidence the Second Mortgage Loan.  Lender’s obligation to consummate any Second
Mortgage Loan is conditioned upon (a) Lender is then extending loans of this
nature; and (b) an inspection of the Property and a credit review of Borrower
and the principals of the Borrower, both of which shall be satisfactory to
Lender, in its sole discretion.  Furthermore, any such Second Mortgage Loan is a
one-time only opportunity and will not survive a transfer of title, excluding
transfers pursuant to Paragraph A of this Rider to Mortgage.  Any default under
any of the terms, covenants and/or conditions of the Second Mortgage Loan shall
be deemed a default hereunder.  The Second Mortgage Loan shall run co-terminus
with the Loan secured hereby.

 

Rider Page 4

--------------------------------------------------------------------------------

 

 

E.     RIGHT TO DEVELOP

 

Notwithstanding anything herein to the contrary, Lender hereby agrees to allow
the Borrower to (I) develop and construct additional apartment units in a three
(3) building cluster at the Property (the “Apartment Development”), and (II)
secure subordinate, mezzanine financing for such development and construction at
the Property not to exceed $75,000,000.00 (the “Mezzanine Loan”), subject to the
following conditions:

 

 

(a)

The Borrower shall identify the three (3) buildings subject to the Apartment
Development, and provide the amount of the Mezzanine Loan, in writing to Lender
not less than sixty (60) days in advance of Borrower’s targeted closing date on
the Mezzanine Loan;

 

(b)

The plans and specifications for the Apartment Development must be approved by
Lender, the City of New York Department of Buildings (“DOB”), and the Mezzanine
Loan lender, before the Apartment Development may proceed (written evidence of
same satisfactory to Lender to be provided by Borrower to Lender);

 

(c)

(i) The Mezzanine Loan when combined with the unpaid principal balance of the
Loan (the “Combined Debt”) shall not exceed a LTV of eighty percent (80%) and in
no event exceed $75,000,000.00, as determined by Lender based upon a then
current appraisal conducted by an appraiser engaged by the Lender (and paid for
by the Borrower) of the Property (excluding the proposed apartment units to be
added with the Apartment Development); and

(ii)The Property shall achieve a DSCR of not less than 1.05:1.00 for the
Combined Debt, utilizing a thirty (30) year amortization, and based upon
Lender’s underwriting of the then in-place (actual) Net Operating Income
(excluding the Loan Reserve and Insurance Expense Escrow held by Lender), as
determined solely by Lender;

 

(d)

Prior to the closing of the Mezzanine Loan, there must be an inter-creditor
agreement with the Mezzanine Loan lender satisfactory to Lender and its counsel
in all respects;

 

(e)

The Borrower covenants and agrees to maintain a DSCR of not less than 1.05:1.00
for the Combined Debt throughout the construction period and for so long such
Mezzanine Loan remains outstanding;

 

(f)

The Apartment Development must not negatively impact the in-place (actual) cash
flow as underwritten as Lender, and in the event the DSCR for the Combined Debt
falls below 1.05:1.00, the Borrower shall be required to establish a debt
service reserve (the “Debt Service Reserve”) and deposit an amount determined by
Lender into such Debt Service Reserve, that when combined with the Net Operating
Income from the Property, generates a DSCR of not less than 1.05:1.00. The terms
of such Debt Service Reserve will be set forth in a debt service reserve
agreement to be drafted by Lender’s attorneys and executed by Borrower at the
time of such deposit. The Borrower shall not be permitted to draw from the Debt
Service Reserve, and upon (i) an Event of Default that remains uncured beyond
any applicable notice and cure periods under the applicable Loan Documents, or
(ii) acceleration of the Loan by Lender pursuant to this Mortgage, the Lender,
at its option and sole discretion, may apply any of the monies in the Debt
Service Reserve to the monthly payments due and payable under the Loan or to the
repayment of the then unpaid principal balance of the Loan and/or interest
accrued on the Loan, and/or any other amounts due and owing under the Loan
Documents executed by Borrower evidencing the Loan;

 

Rider Page 5

--------------------------------------------------------------------------------

 

 

 

(g)

The Borrower and Guarantor must sign a completion guaranty in favor of Lender at
or prior to the closing of the Loan, which completion guaranty shall be
effective upon commencement of the Apartment Development, and released upon (i)
Lender’s receipt of a certification of completion of the Apartment Development
by an engineer satisfactory to Lender; (ii) Lender’s receipt of a final
certificate of occupancy from the DOB for the buildings affected by the
Apartment Development (reflecting the apartment units added by the Apartment
Development); and (iii) all apartments in the buildings affected by the
Apartment Development (including the apartment units added by the Apartment
Development) are compliant with any and all federal, City and State of New York
rent regulations (supported by written documentation to be supplied to Lender,
including then current DHCR rent registrations for the apartment units added by
the Apartment Development, satisfactory in all respects);

 

(h)

The Apartment Development shall be monitored by, and progress reports to be
supplied to Lender by, Lender’s engineers, at Borrower’s sole cost and expense;

 

(i)

Borrower to provide written evidence satisfactory to Lender of the availability
of funds necessary to complete the cost of construction at the inception of the
Apartment Development and throughout the duration of the Apartment Development;

 

(j)

Borrower to provide a timeline for the completion of the Apartment Development
acceptable to Lender, but in no event shall the Apartment Development exceed
twenty four (24) months; and

 

(k)

Borrower to provide a tenant protection plan for the existing Tenants at the
Property acceptable to Lender in all respects, and approved by the governing
agency of City and/or State of New York (if so required), prior to the
commencement of the Apartment Development.

 

The abovementioned conditions precedent (a) through (k) shall be hereinafter
collectively referred to as the “Apartment Development Conditions”. Failure to
comply with the Apartment Development Conditions shall be an Event of Default.
Upon compliance with all Apartment Development Conditions as determined by
Lender, and payment in full of the Mezzanine Loan, the Borrower shall be
permitted to develop and construct additional apartment units in another cluster
of buildings at the Property subject to the Apartment Development Conditions.

 

Rider Page 6

--------------------------------------------------------------------------------

 

 

All costs and disbursements incurred by Lender in connection with the Apartment
Development Conditions, including the reasonable fees of Lender's attorneys,
shall be paid by the Borrower. In connection with any determination regarding
the DSCR, Borrower hereby agrees to provide Lender with (x) a then current
Income and Expense Statement for the most recent six (6) month period, (y) a
rent collections schedule for the most recent six (6) month period, and (z) a
then current Rent Roll, and any other information reasonably required by Lender;
(x), (y), and (z) must be submitted for the Property and each must to be
certified as true and correct by an authorized officer or signatory of the
Borrower.

 

 

[Signature Pages Follow]

 

Rider Page 7

--------------------------------------------------------------------------------

 

 

 

 

  Renaissance Equity Holdings LLC A       By:         Name:  David Bistricer  
Title: Manager           Renaissance Equity Holdings LLC B       By:       Name:
David Bistricer   Title: Manager           Renaissance Equity Holdings LLC C    
  By:       Name: David Bistricer   Title: Manager               Renaissance
Equity Holdings LLC D         By:       Name: David Bistricer   Title: Manager  
            Renaissance Equity Holdings LLC E         By:       Name:  David
Bistricer   Title: Manager

        

Rider Signature Page 1

--------------------------------------------------------------------------------

 

 

  Renaissance Equity Holdings LLC F       By:         Name:  David Bistricer  
Title: Manager           Renaissance Equity Holdings LLC G       By:       Name:
David Bistricer   Title: Manager

 

Rider Signature Page 2